 
A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
[gmlogo2.jpg]
 
Exhibit 10.239
 
December 13, 2010


Mr. Jeff Cerefice
DTG Operations, Inc. (“DTG”)
5330 E. 31st Street
Tulsa, OK  74135
 
Dear Mr. Cerefice:
 
This letter will confirm the agreement (“Agreement”) reached between DTG
Operations, Inc. (“DTG”) and General Motors LLC (“GM”) regarding DTG’s purchase
or lease of 2011 model GM vehicles.  The details of this Agreement are as
follows:


1.
DTG will purchase or lease from GM dealers of their choice a minimum quantity of
2011 model GM vehicles under the terms and conditions of GM’s 2011 Model Year
National Fleet Risk Purchase Program (refer Attachment 5).  The agreed mix of
units is detailed in Attachment 6.

 
2.
In exchange for this Agreement to purchase the number of units and in a mix
satisfactory to GM, as described in Attachment 6, GM and DTG agree to the
following:



 
a.
GM will provide a per unit base incentive to DTG which is detailed in Attachment
6 and outlined under the terms and conditions of GM’s 2011 Model Year National
Fleet Risk Purchase Program.  These incentives are in lieu of other retail and
fleet incentives. Payment of these amounts will be made upon submission of such
vehicles in accordance with Paragraph 4.



 
b.
Vehicles purchased under the 2011 Model Year National Fleet Risk Purchase
Program by DTG must be ordered with VX7 and C1W under GM FAN 804887.



3.
GM agrees to offer DTG a 2011 Model Year volume bonus payment for all 2011 Model
Year units purchased under this agreement.  GM will pay DTG the model year bonus
amount detailed in Attachment 6.  A minimum of *** 2011 Model Year units must be
entered into VOMS no later than April 15, 2011 to qualify.  This bonus is
payable on *** per the terms set forth in Paragraph 4 with the exception of a
monthly RIMS transmission requirement.



4.
GM will pay to DTG the per unit incentive described in Attachment 6 on the
fourth Thursday of the month following delivery of the unit provided GM is in
receipt of an electronic media transmission to GM’s Remarketing Information
System (RIMS) for that unit by the second Friday of the month.  An electronic
media transmission received after the second Friday of the month will be paid by
the fourth Thursday of the following month.  If the fourth Thursday is a banking
holiday, funds will be received the next banking day.



 
 

--------------------------------------------------------------------------------

A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
[gmlogo2.jpg]
2 of 4
 
This electronic media transmission must include VIN numbers on the portion of
the minimum quantity agreed to in Attachment 6, delivered in the preceding
month, and not covered in previous payments.  Application for this incentive
must be made no later than December 31, 2011.  A complete schedule of due dates
and payment dates is detailed in Attachment 10.


Payments of the per unit amount due to DTG are based upon achieving the agreed
to purchase volume requirements referenced in Attachment 6.   Actual approved
volumes and contractual stated volumes can vary based on the timing of
contractual updates.  Any payments received prior to attaining the indicated
volume will be returnable to GM at the close of the model year should the volume
not be attained by DTG.  Any pro rata monthly payment processed in error on
volume not approved by GM can be charged back through open account the following
month at GM discretion.


Volume and mix requirements may only be modified by mutual agreement between the
parties.  Approved changes will be reflected on a quarterly basis and a revised
Attachment 6 will be updated and signed by both parties.


5.
Any delay or failure of either party to perform its obligations under this
Agreement will be excused if, and to the extent that, it is caused by an event
or occurrence beyond the reasonable control of the party and without its fault
or negligence, such as, by way of example and not by way of limitation, acts of
God, actions by any governmental authority (whether valid or invalid), fires,
floods, windstorms, explosions, riots, natural disasters, wars, sabotage, labor
problems (including lockouts, strikes and slow-downs), inability to obtain
power,  or court injunction or order; provided that written notice of such delay
(including the anticipated duration of the delay) will be given by the affected
party to the other party within 10 days of the event or occurrence. Upon such
notice the Parties shall begin discussions to address mitigation of the event or
occurrence.



Any product substitutions require mutual agreement of the parties.  Any such
product substitution shall not reduce the volume of units purchased by DTG or
change the amount of the payment.


In the event DTG chooses to cancel any order placed through its respective
dealers, at event code 3000, GM has the right to assess a fee of *** per vehicle
to be paid to GM within10 business days of demand.  If vehicle is cancelled
because GM cannot build and ship this vehicle within 30 days of original
production request, it can be cancelled without any imposition of fees.


6.
DTG agrees to retain any documents or records relevant to vehicles purchased
under this Agreement or any GM program and/or claims submitted for payment under
this Agreement or any other GM program for two years after the close of the
program.  DTG agrees to permit any designated representative of GM to examine,
audit and take copies of any accounts and records DTG is to maintain under this
Agreement.  DTG agrees to make such accounts and records readily available at
its facilities during regular business hours.  GM agrees to furnish DTG with a
list of any reproduced records.



7.
Selected General Motors vehicles are equipped with OnStar.  For details
regarding notification of OnStar equipment and services, please refer Attachment
8.



 
 

--------------------------------------------------------------------------------

A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
[gmlogo2.jpg]
3 of 4
 
8. 
***



This agreement is confidential and proprietary to GM and is intended for the
sole use by GM and DTG.  Failure to maintain confidentiality of the terms of
this agreement may result in loss of Fleet Authorization privileges with regard
to future purchases.


This letter represents the sole agreement, regarding the subjects herein,
between DTG and GM and can be modified only in a writing executed by an
authorized representative of each of the parties.


This agreement shall in all respects be interpreted, enforced and governed under
the laws of the state of Michigan, without regard to the conflicts of law and
principles thereof.


On behalf of General Motors LLC, I would like to express my appreciation for
your business and hope this Agreement will continue to strengthen our business
relationship.


Please return a copy of this letter acknowledging your agreement to the above.


Very truly yours,




(s)
______________________________                                                                                     Date:
____12/16/10________________
Brian Small
General Motors General Manager
Fleet and Commercial Operations/NAICP




(s)
______________________________                                                                                     Date:_____12/17/10_______________
Don Johnson
General Motors Vice President
U.S. Sales Operations




(s)
______________________________                                                                                     Date:____12/16/10________________
Ed Toporzycki
General Motors Executive Finance Director
U.S. Sales Operations




 
 

--------------------------------------------------------------------------------

A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
[gmlogo2.jpg]
4 of 4


(s)
______________________________                                                                                     Date:____1/3/11________________
Jeffrey A. Cerefice, Vice President
DTG Operations, Inc. (“DTG”)


















Attachments Key




Attachment 1                                           N/A


Attachment 2                                           N/A


Attachment 3                                           N/A


Attachment 4                                           N/A


Attachment 5                                           2011 MY Risk VX7 –
National Fleet Risk Purchase Program Guidelines


Attachment 6                                           VX7 Program Volume and
Incentives


Attachment 7                                           N/A


Attachment 8                                           OnStar


Attachment 9                                           N/A


Attachment 10                                         Calendar of Matrix
Submission and Payment Dates




 
 

--------------------------------------------------------------------------------

1 of 6
Attachment 5
 
[gmlogo.jpg]
 
GENERAL MOTORS
2011MY RISK VX7 - NATIONAL FLEET RISK PURCHASE PROGRAM GUIDELINES




 1.
PROGRAM NAME AND NUMBER:



 
2011 Model Year National Fleet Risk Purchase Program for Daily Rental Operators

 
Program Code:  VX7

 
Program No. 05-11VX7-1



 2.
PROGRAM DESCRIPTION:



 
This program makes available to General Motor’s dealers and qualified long-term
daily rental fleet customers, allowances on select 2011 Model Year General
Motors vehicles sold and delivered to qualified long-term daily rental
customers/users.



 
A qualified long-term daily rental fleet customer/user is defined as any company
that purchases and registers or leases five (5) or more new cars and/or trucks
for use in its operations during the current or preceding model or calendar year
or preceding twelve (12) month period or that owns or leases fifteen (15) or
more cars and/or trucks for use in its operations.



 
A qualified long-term daily rental fleet customer/user must have a General
Motors Fleet Account Number (GM FAN) to be eligible for any General Motors fleet
incentive.



 
The qualified long-term daily rental fleet user must be the customer who
purchases the vehicle directly from the General Motors dealer and who meets the
7 month in-service requirement.



 
This program contains the following attachments:



Attachment 5A:
Required Minimum Equipment Levels



 3.
PROGRAM START DATE/PROGRAM END DATE/IN SERVICE PERIOD:



Program Start Date:
Opening of 2011 model year ordering system

Program End Date:
When Dealers are notified that 2011 Model Year fleet orders are no

 
longer being accepted by General Motors

In-service Period:
Minimum seven (7) months.  If, however, a vehicle has been damaged

 
beyond repair, i.e., fire, frame, or water damage, etc., and documentation

 
is available to support the condition, this provision will be waived.



4.
ELIGIBLE MODELS/ALLOWANCES /REQUIRED OPTIONS/ORDER CRITERIA/OTHER
REQUIREMENTS/CHARGEBACK CRITERIA:



 
Eligible Models/Allowances:



 
 

--------------------------------------------------------------------------------

2 of 6
Attachment 5
 
 
Units ordered with option VX7 received order date price protection (PRP) and an
invoice credit of $ per unit listed below.



 
$ Per unit – All GM Models - $0.00



 
Any GM model not specifically noted above is not eligible for this incentive
(VX7).



 
Required Options/Order Criteria:



 
Vehicle purchased under the 2011 Model Year National Fleet Risk Purchase Program
must be ordered with VX7 and appropriate customer identifier as stated in the
contractual agreement and will not be eligible for retail sale incentives.



Option - VX7

Order Type – FDR (Fleet Daily Rental)



 
Vehicles ordered under the VX7 program are not eligible for the retail
alternative program.  VX7 program incentive amounts are available exclusively to
the ultimate daily rental fleet customer.



Eligible vehicles under the VX7 program are required to comply with minimum
factory installed equipment levels specified (see “2011 MY VX7 Minimum Equipment
File” – Attachment 5A).


Units delivered to your drop ship sites should have your assigned UPC processing
code (Customer Code) on the window label and delivery receipts should be checked
to verify proper ownership of the vehicle.  GM Customer Support should be
contacted immediately regarding units delivered to the wrong drop ship site to
determine the appropriate course of action.  Units that were incorrectly
delivered must not be placed into rental service.  GM reserves the right to deny
incentives on units in rental service that have been incorrectly delivered,
accepted, or titled.


 
Other Requirements/Chargeback Criteria:



 
All moneys paid that do not meet the program requirements will be charged
back.  General Motors reserves the right to audit dealer records and disqualify
any sales allowance in the event such sales do not meet the program
guidelines.  All moneys improperly paid will be charged back.



5.
METHOD OF APPLICATION/FINAL DATE FOR SUBMISSION OF APPLICATION & RESOLUTION OF
REJECTS:

 
 
Method of Application:  Order Option VX7

 
Final Date for Submission of Application/Resolution of Rejects:  December 31,
2011

 
 6.
INCENTIVE CODE/METHOD OF PAYMENT:

 
 
Incentive Code:  VX7

 
Method of Payment:  Submission for Payment – No Invoice Credit

 
 
 

--------------------------------------------------------------------------------

3 of 6
Attachment 5
 
 7.
DELIVERY REPORTING/COMPATIBLE INCENTIVE & ALLOWANCE PROGRAMS FOR FLEET CUSTOMERS
(GM FAN HOLDERS):



Delivery Reporting:


 
Vehicles delivered to fleet customers must be reported with one of the following
delivery types under this program.  All deliveries to customers with a valid GM
fleet account number must be reported as fleet deliveries, regardless of order
type.

 
Del Type Description – Fleet Sales

Type – 020 Daily Rental




Compatible Incentive & Allowance Programs:


 
Vehicles delivered to fleet customers with the above delivery type may be
eligible for the following other incentive programs.  Because not all the
programs listed below may be combined with each other, consult the guidelines of
each program in question.  Programs not listed below would not be compatible
unless the specific guidelines indicate otherwise.





 FLEET CUSTOMERS (GM FAN HOLDERS)
 
YES/NO
     
GENERAL
   
GM MOBILITY
(MOB/MOC/R8L)
N
SALESPERSON / SALES MGR. INCENTIVES
 
N
CASH DIRECT MAILS/PRIVATE OFFERS/GENERAL
   
COUPONS/CERTIFICATES/NON-CASH VENDOR PROGRAMS
 
N
GM BUSINESS CARD
  (UDB)
N
CONSUMER CASH
 
N
DEALER CASH
 
N
BONUS CASH
 
N
OPTION PACKAGE DISCOUNTS
 
N
     
PRICING
   
PRICE PROTECTION/BONA FIDE SOLD ORDER
     (PPT W/VX7)
N
PRICE PROTECTION/NET INVOICE
                  (PRP)
Y
     
ORDER/DELIVERY
   
FLEET ORDERING & ASSISTANCE
(VQ1/VQ2/VQ3)
Y
INTRANSIT INTEREST CREDIT
  (C4C)
Y
     
RENTAL
   
REPURCHASE
  (VN9)
N
FLAT-RATE REPURCHASE
(YT1 THROUGH YT9)
N
RISK
(VX7)
X
GM DEALER RENT-A-CAR
(FKR/FKL)
N
     
GOVERNMENT
   
PSA/PURA/BID ASSISTANCE/CE
(R6D/PBP/PBS)
N
     
FLEET/COMMERCIAL
   
NATIONAL FLEET PURCHASE PROGRAM
(FVX/FPP)
N
RETAIL ALTERNATIVE
(CNC/CNE/CSE/CSR/CWE)
N
SMALL FLEET APR ALTERNATIVE
(XMC)
N
GM'S BUSINESS CUSTOMERS CHOICE
 
N
TRUCK STOCKING
(TSI)
N

 
 
 
 

--------------------------------------------------------------------------------

4 of 6
Attachment 5
 
MOTOR HOME INCENTIVE
(R7Y)
N
SCHOOL BUS/SHUTTLE BUS/AMBULANCE INCENTIVE
(R6H)
N
RECREATIONAL VEHICLE INCENTIVE
(R6J)
N
DEMO - LIGHT DUTY DEALER
(DEM/DEE)
N
DEMO - LIGHT DUTY SVM
(DES)
N
SIERRA FLEET PEG
(R7F/FLS)
N
FLEET PREFERRED EQUIPMENT GROUPS
 
N
COMPETITIVE ASSISTANCE PROGRAMS
(CAP)
N
     

 


 8.
DELIVERY REPORTING/COMPATIBLE INCENTIVE & ALLOWANCE PROGRAMS FOR NON-FLEET
CUSTOMERS (NON-GM FAN HOLDERS):



Not Applicable – Customer must be a GM FAN holder and use a fleet order type.




 9.
OTHER PROGRAM GUIDELINES:



 
A.
Delivery data is not required to receive the invoice credit but deliveries
should be reported as soon as the delivery is made.



 
B.
Deliveries through secondary dealer codes are eligible.



 
C.
Customer rebate amount must be spelled out on Buyer’s order, and customer
incentive acknowledgement and/or assignment form is not required.



 
D.
General Motors upfitted vehicles (except RV’s) are eligible provided the vehicle
was purchased directly from GM or from another dealer in the United States and
proved title to the vehicle was retained by the franchised dealer through the
point of sale and delivery to the ultimate fleet customer.  Recreational
vehicles are excluded.

 
 
E.
This incentive program is available exclusively to the ultimate daily rental
fleet customer.



 
F.
A qualified fleet customer/user is defined as any company that purchases and
registers or leases five (5) or more new cars and/preceding model or calendar
year or preceding twelve (12) month period or that owns or leases fifteen (15)
or more cars and/or trucks.

 
 
G.
The qualified daily rental fleet user must always be the customer who purchases
the vehicle directly from the General Motors dealer and who meets the in-service
requirement.

 
 
H.
Canceled fleet orders must be credited and rebilled as retail stock.  You should
contact your regional office.



 
I.
The qualified daily rental fleet customer hereby agrees that the vehicles
supplied by GM under this agreement are subject to the export control laws and
regulations of the United Sates (U.S.) and shall comply with such laws and
regulations.



 
J.
Optional equipment and, in special circumstances, certain standard equipment can
be added to and deleted from GM vehicles during the ordering and manufacturing
process by retail, fleet and rental customers.  It is the rental account's
responsibility to ensure that actual vehicle content is properly disclosed to a
buyer or transferee in a clear and unambiguous writing when disposing of a
vehicle.  Rental accounts that use third party build specifications to promote
the sale of their unit should be especially careful to ensure the accuracy of
that data.  The rental company shall be responsible for, and shall hold GM
harmless, from any claim related to incorrect or incomplete descriptions of
vehicle content by third party buyers or transferees.


 
 
 

--------------------------------------------------------------------------------

5 of 6
Attachment 5
 
 
K.
This is the General Motors guideline regarding the definition of a "rental"
vehicle:

 
"The bona fide rental of a vehicle involving use and payment by a customer on an
hourly, daily, weekly, or monthly basis.  Usage of any such vehicle(s) by a
customer for a period of four (4) consecutive months or longer shall be deemed
to constitute leasing and not rental and will make the vehicle ineligible for
incentives.  Any exceptions to this rule must be pre-approved by GM before a
unit enters rental service.


In the event a vehicle enrolled in the National Fleet Risk Purchase Program is
found to be on-rent (lease) to a customer in excess of the above guideline, or
if the customer consecutively rents multiple enrolled vehicles for an aggregate
term of four (4) or more months, all vehicles involved in such transactions will
not be considered rental and will be ineligible for incentives.  If necessary,
General Motors will audit the rental company to ensure compliance with this
guideline.


10.
GENERAL POLICY GUIDELINES:



A.  
All General Motors general guidelines and definition of terms relative to
incentive programs that were supplied to your dealership apply to this
program.  Refer to GM dealer sales allowance and incentive manual.



B.  
General Motors reserves the right to cancel, amend, revise or revoke any program
at any time based on its sole business judgment.  Final decisions in all matters
relative to interpretation of any rule or phase of this activity rest solely
with General Motors.



C.  
General Motors reserves the right to audit dealer records and disqualify any
sales allowance in the event such sales do not meet the program guidelines.  All
moneys improperly paid will be charged back to the dealer.



D.  
Dealers must retain records to substantiate their claim to an incentive or
allowance.  All applications which indicate assignment by the customer to the
dealer of a customer incentive must be supported by appropriate documentation
retained in the deal file.  If dealer records do not support the claim, the
dealer will be charged the amount of allowance or incentive paid.



E.  
Any disputes between the customer and the dealer arising from misunderstandings
or ambiguities regarding this program which cannot be resolved by referring to
appropriate customer incentive acknowledgment and/or assignment form (sample
copy displayed in GM dealer sales allowance and incentive manual), will result
in the dealer incurring a debit if the payment has already been credited.





 
 

--------------------------------------------------------------------------------

6 of 6
Attachment 5


ANY QUESTIONS REGARDING THIS PROGRAM SHOULD BE DIRECTED TO THE FLEET ACTION
CENTER AT 1-800-FLEET OP OR THE RETAIL SALES GROUP.
 
 
 
 

--------------------------------------------------------------------------------

A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
[gmlogo2.jpg]
Attachment 6
 
2011MY DTAG - VX7 Program Volume and Incentives
CONTRACTUAL VOLUME
11/22/2010
Model
11MY Model Tag
11 MY Trim Level
Volume 2010CY Q4
Volume 2011CY
 
Trim Level (%)
Total
Volume
 
Base
Incentive
Upper Trim Bonus
MY Bonus
Total Incentive
Total Ext Incentive
     
See Note
See Note
       
See Note
See Note
See Note
   
Aveo
***
***
 ***
 ***
 
***
 ***
 
 ***
 ***
 ***
 ***
 ***
(Pricing Released)
***
***
 ***
 ***
 
***
 ***
 
 ***
 ***
 ***
 ***
 ***
                                 
 ***
 ***
 
***
 ***
       
 ***
 ***
                           
Malibu
***
***
 ***
 ***
 
***
 ***
 
 ***
 
 ***
 ***
 ***
(Pricing Released)
***
***
 ***
 ***
 
***
 ***
 
 ***
 ***
 ***
 ***
 ***
                                 
 ***
 ***
 
***
 ***
       
 ***
 ***
                           
Traverse
***
***
 ***
 ***
 
***
 ***
 
 ***
 ***
 ***
 ***
 ***
(Pricing Released)
***
***
 ***
 ***
 
***
 ***
 
 ***
 ***
 ***
 ***
 ***
 
***
***
 ***
 ***
 
***
 ***
 
 ***
 ***
 ***
 ***
 ***
 
***
***
 ***
 ***
 
***
 ***
 
 ***
 ***
 ***
 ***
 ***
                                 
 ***
 ***
 
***
 ***
       
 ***
 ***
                                                                               
   
Total/Average
 ***
 ***
 
 ***
 
 ***
 ***
                           
NOTES:
                         
***
                         
***
                         
***
                         
***
                         
***
                         
***
                                                             
Production Timing
                                                   
***
***
 
***
 ***
 
***
 
***
***
     
GM
                         
Aveo              ***
***
***
 
***
 ***
 
***
 
***
***
***
   
Malibu            ***
***
***
 
***
 ***
 
***
 
***
***
***
   
Traverse            ***
***
***
 
***
 ***
 
***
 
***
***
***
   
                               ***
***
***
 
***
 ***
 
***
 
***
***
***
                                                                               
                                                                               
                                                                               
                                                                               
                                           
(s)Jeffrey Cerefice
 
1/3/2011
   
(s) B Small
       
12/16/2010
DTG Acknowledged and Agreed
 
Date
   
General Motors Approved
   
Date

 
 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 8
 
[onstarlogo.jpg]


EQUIPMENT & SERVICE NOTIFICATION




Equipment & Service Notification


All new vehicles, except Cadillac, that include OnStar, and are ordered using a
daily rental order-type, will be eligible for six months of OnStar Service
commencing with the reported new vehicles delivery date.  All Cadillac models
will continue to be eligible for one year of service.  For daily rental
applications, an OnStar blue button press may be handled by a recorded message
or a live advisor.  Specific processes for managing services like remote door
unlocks, stolen vehicle assistance and assuring rental privacy are either
already in place with the rental company or will be established upon
request.  OnStar equipped vehicles may have stolen Vehicle Slowdown capability
that enables OnStar to slow down a stolen vehicle remotely to assist authorities
in its recovery.  OnStar equipped vehicles may also have “Remote Ignition Block”
capability that enables OnStar to inhibit the ability to start the vehicle.


Daily rental accounts agree to include the following or other approved language
in the rental contract to describe OnStar services that may be available”


"If my rental vehicle has active OnStar equipment, I authorize the provision of
OnStar services, acknowledge the OnStar system limitations, and agree to the
release of vehicle information as required by law.  Further details are
available at OnStar.com or by contacting OnStar."
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
[gm2011attach10.jpg]
 


 
 

--------------------------------------------------------------------------------

 
 
A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
[gmlogo2.jpg]


December 16, 2010


Mr. Jeff Cerefice
DTG Operations, Inc. (“DTG”)
5330 E. 31st Street
Tulsa, OK  74135




Subject:  Amendment 1
 


 
 
Dear Mr. Cerefice:
 
This letter amends the agreement dated December 13, 2010 (“Agreement”) reached
between DTG Operations, Inc. (“DTG”) and General Motors, LLC (“GM”) regarding
DTG’s purchase or lease of 2011 MY GM vehicles under the 2011 MY National Fleet
Risk Purchase Program.  Terms defined in the Agreement shall have the same
meanings in this letter amendment and conditions contained in the Agreement
shall apply unless stated otherwise.


1.  
DTG will purchase or lease from GM dealers of their choice a minimum quantity of
2011 Model Year GM vehicles under the terms and conditions of GM’s 2011 Model
Year Daily Rental Purchase Program--Short Term YT9 (refer to Attachment 3).  DTG
agrees to purchase an additional *** units under the program.



a.  
The depreciation rate is detailed in Attachment 3A.

 
b.  
All vehicle minimum equipment requirements must be met by carline per the terms
of the Minimum Equipment Guidelines (refer to Attachment 3B).  The parties agree
that if Purchaser does not satisfy the minimum equipment requirements, the
parties shall meet in a good faith attempt to negotiate an appropriate
adjustment to payments to compensate for those vehicles that were not ordered to
meet the minimum requirements.

 
c.  
All vehicle minimum equipment requirements will be met on a monthly basis.

 
d.  
Units are to be ordered for production as follows:

 
i.  
*** units for *** production

 
ii.  
***  units for *** production

 
2.  
***

 


 
1

--------------------------------------------------------------------------------

A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
[gmlogo2.jpg]


 
Except as amended by this letter, all other terms and conditions of the
Agreement apply and remain in effect.  Please return a copy of this letter
acknowledging your agreement to the above.


Very truly yours,




By:____(s)______________________                                                                                     Date:_______2/23/11____________________
Brian Small

General Motors General Manager
Fleet and Commercial Operations/NAICP






By:_____(s)_____________________                                                                                     Date:_______2/23/11____________________
Ed Toporzycki

General Motors Executive Finance Director
U.S. Sales Operations


 


_____(s)______________________                                                                Date:____2/24/11______________________
Jeffrey A. Cerefice, Vice President
DTG Operations, Inc. (“DTG”)






Attachments Key
 
 
Attachment 1
Not applicable.

 
Attachment 2A
Not applicable.

 
Attachment 2B
Not applicable.

 
Attachment 3
2011 MY Short Term YT9 – Daily Rental Purchase Program Guidelines

 
Attachment 3A
YT9 Parameters & Rates

 
Attachment 3B
Minimum Equipment Guidelines

 
Attachment 3C
GM 2010 CY Daily Rental Guaranteed Residual Program Turn-In Standards And
Procedures



 
 
2

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010
 


Table of
Contents                                                                                                                  Page


I.  
General Condition Standards ……………………………………………….……...…….....    2

A.  
Vehicle Return Requirements …………………………………………………….   3

B.  
Title, Registration, Tax, VIN Plate ………………………………………………..   3

C.  
Vehicle Damage and Disclosure…………….……………………………………..  3

D.  
Damage Allowance, Existing Damage, Previous Repairs ……………………..    4

E.  
Vehicle Maintenance ……………………………………………………………….  5

II.  
Normal Wear and Tear ………………………………………………………………............        5

A.  
Glossary                             ……………………………………………………………… 5

B.  
Sheet Metal and Paint …………………………………………………...................       5

C.  
Convertible Tops …………………………………………………………………….     6

D.  
Front and Rear Bumpers …………………………………………………………..   7

E.  
Tires …………………………………………………………………………….........  9

F.  
Wheels, Covers and Aluminum Wheels ……………………………………........     10

G.  
Vehicle Lighting    ………………………………………………………………..    11

H.  
Interior Soft Trim and Carpets …………………………………………………..   11

I.  
Carpet Retainers / Sill Plates ……………………………………………………    11

J.  
Vehicle Glass ………………………………………………………………………..11

III.  
Original Equipment, Aftermarket Equipment and Accessories …………………………..    12

IV.  
Missing Equipment Program (MET) …………………………………………….…………...        12

V.  
Vehicle Integrity ………………………………………………………………………............    13

VI.  
Litigation Liability ……………………………………………………………………………. .. 14

VII.  
General Turn-In Procedures …………………………………………………………………    14

A.  
Forecast ……………………………………………………………………………..     14

B.  
Delivery …………………………………………………………………..................14

C.  
Inspection …………………………………………………………………………       14

D.  
Reviews ……………………………………………………………………………..     15

E.  
Acceptance ………………………………………………………………………….    15

F.  
Payments ………………………………………………………………..................       15

G.  
Rejects ………………………………………………………………………………     16

H.  
Other …………………………………………………………………….................       16

VIII.  
Permanently Rejected Vehicles …………………………………………………………….           17

IX.  
Miscellaneous Items ………………………………………………………………………….   17

A.  
General Return Facility Guideline ………………………………………………        17

B.  
Holidays ……………………………………………………………………………      17

C.  
Contact Information …………………………………………………….................18

X.  
Exhibits

A.  
Vehicle Categories…………………………………………………………………...   19

B.  
PDR Process and Limitations
……………………............................................     20

C.  
MET Program Price List/ Misc. MET Item ………………………………………     21

D.  
Mid – Rail and Engine Cradle Damage Definitions..…………………………...      24

E.  
GM Authorized Return
Locations  ……………………......................................       25

F.  
GM Approved 2010 Replacement Tire Tables  ………………………………         29

G.  
MET Tire Program  ………………………………..……………………………….     30

H.  
GM Windshield Glass Manufacturers …………..………………………………      31

I.  
Title Shipping and Handling Procedure ………………………………………….    32

J.  
Aluminum Wheel Repair ……………………………………….………………….     33



2010 General Motors Return Guidelines
Final:  February 15, 2010
 
1

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED
BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010






2010 General Motors Return Guidelines
Final:  February 15, 2010
 
2

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED
BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010


The interpretation of these Guidelines is solely the discretion of General
Motors LLC (or”(GM”).


I.  
GENERAL CONDITION STANDARDS



A.  
Vehicle Return Requirements



1.  
Vehicle must be returned washed and vacuumed.  Vehicles with dirty interiors
including newspapers, cups and other trash will be charged a $35 Dirty Interior
MET Fee.

a.  
The dirty interior charge will be used when the interior of the vehicle is
littered with trash.  Excessive trash in the vehicle such as cups, bottles,
newspapers, food bags, roadmaps, etc., that would hinder interior inspection
would generate a $35.00 dirty interior MET charge.

b.  
One of the following items will be allowed at no charge, 1) gum wrapper 2)
plastic bottle / bottle cap 3) straw or straw wrapper.

c.  
General Motors’ expectation of a vehicle’s condition, when returned by the
rental company, is that it will be in the same condition as it is when provided
to a rental customer.

2.  
Vehicles with an exterior that is too dirty to inspect will be gate released to
the rental account for washing.  When the vehicle is returned and inspected a
$75.00 re-inspection fee will be charged.

3.  
Vehicles must have a minimum ¼ tank of gasoline with the exception of Hawaii
vehicles, which cannot exceed a ¼ tank of gasoline.

4.  
Emission labels are required to be in place and legible on all vehicles returned
to General Motors.  Vehicles without an emission label will be Currently
Ineligible and gate released to the rental account.  A $75.00 re-inspection fee
will be charged when the vehicle is corrected and returned.

5.  
Vehicles must have two (2) sets of keys, all owner manuals, floor mats, and
programmed keyless remotes/key fobs and all other remotes, included as original
equipment.

6.  
General Motors vehicles store the vehicle mileage in one of two locations,
either the vehicle’s Instrument Cluster or the Body Control Module,
BCM.  Vehicles with the mileage stored in the BCM can be restored using the Tech
2 scan tool and a code supplied by GM Techline, refer to the appropriate GM Shop
Manual for complete instructions.  Rental accounts with General Motors Warranty
In-shop facilities may be able to restore the mileage after a BCM replacement
with the proper training and tools.  For vehicles with the mileage stored in the
Instrument Cluster, the mileage will be restored by the AC Delco Service Center
prior to returning the cluster to the customer.  Vehicle mileage restoration
MUST be done at the time of the repair as the stored information must be
recovered and transferred to the new / replacement part.  If any of the above
repairs cannot be properly completed by the rental account’s service department,
the vehicle must be taken to the appropriate GM dealer for repairs.  Vehicles
with 0 mileage or a mileage statement will no longer be accepted for return to
General Motors.

7.  
A vehicle must comply with all aspects of the applicable program parameters or
it is not eligible for return.

8.  
Each vehicle shall be in sound mechanical and electrical operating
condition.  Repair of these items must be made prior to turn-in or the vehicle
will be rejected.







2010 General Motors Return Guidelines
Final:  February 15, 2010
 
3

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED
BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010
 
 
9.  
All warranty and campaign claims should be completed prior to returning the
vehicle to General Motors.  Failure to complete warranty and/or campaign claims
may render the vehicle Currently Ineligible.  A $75.00 re-inspection fee will be
charged when the vehicle is returned.  Repair of existing body damage is not
required for vehicles released for warranty, mechanical or campaign repairs.

 
10.  
Any vehicle equipped with supplemental inflatable restraints (S.I.R.) including
driver, passenger or side airbags that have been deployed, missing or otherwise
disconnected, must be replaced with the approved OEM replacement and must meet
GM standards prior to turn-in.



B.  
Title, Registration, Tax, VIN Plate



1.  
A vehicle submitted with a COV (Certificate of Origin for a Vehicle) or a
branded title, is not eligible for return.

2.  
All vehicles must have a valid and current registration, at the time of
acceptance.  State and local taxes must be paid prior to turn-back. The Daily
Rental Company must comply with State regulations pertaining to proof of payment
for State and local taxes.

3.  
Titles for all turn-in vehicles for the Daily Rental Companies must be received
by the SGS Title Center within three (3) business days of vehicle turn-in to the
address shown below.  The vehicle turn-in date is considered the first day.  See
Exhibit I for detailed title shipping instructions.



SGS Title Center
9805-C North Cross Center Court
Huntersville, NC 28078
Phone:   704-997-1082
FAX:       704-997-1090


4.  
The Daily Rental Company must remove each vehicle at an auction or turn-in site
if the title for such vehicle is not received within 30 days of the turn-in
date.  The vehicle will be Currently Ineligible and will be assessed a
re-inspection fee if / when it is returned.

5.  
The vehicle’s Vehicle Identification Number Plate (VIN) must be completely
readable and properly attached to the dash panel.  Any obstruction causing a
portion of the plate to be covered is not acceptable.

6.  
The plate must be flush and secure with the rivets intact and tight.

7.  
The plate cannot be bent, cracked or torn and the rivets cannot be damaged in
any manner.

8.  
Bent or loose VIN plates cannot be repaired or replaced.  General Motors cannot
replace a VIN plate or the rivets used to attach it to the dash panel.

9.  
VIN plates not meeting these criteria will render the vehicle Permanently
Ineligible for this Program.



C.  
Vehicle Damage and Disclosure Requirements



1.  
The GM Disclosure Policy mandates that all prior damage and repairs must be
electronically disclosed prior to turn back, excluding warranty repairs
performed by the Daily Rental Company or a GM Dealer.



2010 General Motors Return Guidelines
Final:  February 15, 2010
 
4

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED
BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010


2.  
The electronic disclosure must be checked in the appropriate box (Yes or No),
confirming     or denying previous damage.  Failure to disclose previous damage
at turn-in will be grounds for rejecting the vehicle.

3.  
Collision damage must be disclosed and be supported by repair orders, if
requested by the inspection provider on behalf of General Motors.

4.  
Repair orders must accurately reflect all work performed and include all
associated repair costs.

5.  
The inspection provider, on General Motors behalf, will request a Repair Order
when:

a.  
Previous repaired damage noted during the inspection does not agree with the
disclosure.

b.  
The dollar amount disclosed appears too high or low based on the visual
inspection.

c.  
The disclosed damage areas and the disclosed repair amount appear significantly
out of line.

d.  
There should be no other arbitrary rule or guideline, such as any damage over
$XXX amount or with damage to X number of body panels used as a basis for
requesting R.O.’s.

6.  
Requested repair orders must be received by the inspection provider within two
business days of the request for the rental account to maintain their original
turn in date.  Requested repair orders not received by the inspection provider
within seven (7) business days will cause the vehicle to be deemed Currently
Ineligible and must be gate released and removed from the yard until the repair
order is available.  A $75.00 re-inspection fee will be charged when the vehicle
is returned with the requested repair order.



D.  
Damage Allowance, Existing Damage and Previous Repairs



1.
GM will absorb the cost of repairs on those vehicles returned with $400 or less
existing damage.

2.  
GM will charge the Daily Rental Company for current damage in excess of the $400
damage allowance plus a service fee. The service fee will be applied as follows:

 
AMOUNT IN EXCESS OF $400
SERVICE FEE
$0 TO $99.99
EQUAL TO AMOUNT OVER
$400
$100.00 TO $1,099.99
$100
$1,100.00 TO $1,599.99
$200

 
3.  
Vehicles with existing damage exceeding $2,000 are not currently eligible for
return.

4.  
Prior repairs cannot exceed $2,250 for Category 1 vehicles, $2,750 for Category
2 vehicles, $3,250 for Category 3 vehicles and $4,250 for Category 4
vehicles.  These amounts exclude costs related to vehicle glass, tires, wheels,
wheel covers, Supplemental Inflatable Restraint (SIR) system components, “Loss
of use” and towing charges. Vehicles exceeding these maximums are not eligible
for turn-in.  See Exhibit A - Vehicle Categories / Prior Repair Limits.

5.  
Vehicles with "Poor Prior Repairs" of $700 or less, GM will accept the vehicle
and charge the estimated repair cost to the Daily Rental Company under the MET
program.  Vehicles with “Poor Prior Repairs” exceeding $700 will be considered
“Currently ineligible” and released to the Daily Rental Company.



2010 General Motors Return Guidelines
Final:  February 15, 2010
 
5

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED
BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010


6.  
If a vehicle is identified as “currently ineligible” as a result of a
mechanical, warranty / campaign, unacceptable glass or mis-matched tires, etc.
GM will allow the unit to be gate released, repaired for these reasons only, and
returned for acceptance consideration. If the returned vehicle has had partial
repairs on any chargeable damage identified when it was originally inspected,
the entire vehicle must be repaired to no more than $100 in chargeable current
damage. A $75 Re-inspection Fee will apply.

7.  
Missing equipment will not be included as part of the chargeable damage
allowance, but will be charged per the Missing Equipment Program (MET, refer to
Section IV).



A.  
Vehicle Maintenance



1.  
Vehicles must be maintained as described in the Vehicle Owners Manual. Failure
to comply will result in permanent rejection of the vehicle.  The
repair/replacement of an engine or transmission that is due to non-compliance of
vehicle maintenance will render the vehicle permanently ineligible.



II.  
NORMAL WEAR AND TEAR



Listed below is the nomenclature commonly used to describe degree of damage in
inspection reporting.


A.  
GLOSSARY OF TERMS – “General Description”



1.  
Abrasion – A lightly scratched or worn area of the finish, either paint, clear
coat, or chrome, that does not penetrate to the base material of the part or
panel.



2.  
Chip – Confined area where paint has been removed from the surface, usually not
larger than 1/8 inch, for purposes of these return guidelines.



3.  
Dent – A depression of any size in the panel material whether metal, composite,
or other, with or without paint damage.



4.  
Ding – A small dent an inch or less in diameter with or without paint damage.



5.  
Gouge – An area where the damage has penetrated the finish and removed a portion
of the base material of the part or panel.



6.  
Scratch – A cut in the surface, of any material, that may or may not penetrate
the finish.



7.  
Scuff – A worn or rough spot that is deep enough to disturb the base material of
the part or panel but does not remove any base material.



B.  
SHEET METAL AND PAINT



The following are acceptable return conditions and applicable charges.  For
Paintless Dent Removal (PDR) criteria see Exhibit B.
 


2010 General Motors Return Guidelines
Final:  February 15, 2010
 
6

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED
BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010
 
1.  
Maximum of two dents per panel that are individually no larger than one (1) inch
in diameter, does not break the paint, and qualifies for Paintless Dent Removal
(PDR) are non-chargeable.

2.  
Scratches in the clear coat that do not penetrate to the color coat, and do not
catch a finger nail, are non-chargeable.

3.  
Chips to door, hood or deck lid edges that do not reach flat panel surfaces are
non-chargeable.

4.  
An appearance fee and PDR may be used on the same panel.

5.  
One dent that qualifies for PDR that contains one chip inside the dent.   The
chip must be no larger than one-eighth (1/8) inch in diameter and cannot exhibit
any spider cracks around the chip.  This damage would be charged $50 for the PDR
and $20 Appearance Charge for the chip, totaling $70.00.



6.  
ALL PANELS EXCEPT HOOD

a.  
One to three chips, individually no larger than one-eighth (1/8) inch in
diameter are no charge.

b.  
Four to six chips per panel will be charged the $20 appearance charge.

c.  
Over six chips per panel will require a minimum of a panel refinish.

7.  
HOOD PANEL

a.  
Maximum of six chips to the leading edge (first 5 inches) of the hood,
individually no larger than one-eighth (1/8) inch in diameter, and / or up to
three chips on the remainder of the hood at no charge.

b.  
Up to 10 chips in the leading edge of the hood and / or up to six chips on the
remainder of the hood will be charged a $40 appearance charge.

c.  
Over ten chips in the leading edge of the Hood and / or over six chips on the
remainder of the Hood will require a minimum of a hood panel refinish.

d.  
Scratches that individually do not exceed ¼ inch in length may be used in any
combination with chips but not to exceed the quantities shown above.

HOOD PANEL CONDITIONS
HOOD – LEADING EDGE, FIRST 5”
HOOD – ALL BUT LEADING EDGE
CHARGES
Maximum of 6 chips / scratches
Maximum of 3 chips / scratches
Non-Chargeable
Maximum of 10 chips / scratches
Maximum of 6 chips / scratches.
$40.00 Appearance fee
Greater than 10 chips / scratches
Greater than 6 chips / scratches
Hood Panel Refinish

See B. Sheet Metal and Paint above for additional details.


8.  
Chips and scratches, that exceed the guidelines outlined above, will be charged
for Panel Refinish.

9.  
Vehicles with damage confined to either the upper or lower half of a panel may
qualify for a partial panel repair.  A partial panel repair can only be
considered when there is a clean break between the upper and lower portion of
the panel.  A clean break is defined as a body side molding, cladding, etc. that
runs from one end of the panel to the other with no gaps at either end.  Body
lines are not a clean break and partial panel repair does not apply.

10.  
A partial Deck Lid / Lift gate repair has been added for an area below a molding
that goes from end to end on the Deck Lid or Lift gate.  An example would be the
Chevrolet Impala



2010 General Motors Return Guidelines
Final:  February 15, 2010
 
7

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED
BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010


  
with an area of approximately 2 inches below the Deck Lid Molding.  This is not
a spot repair and cannot be used above the molding.

11.  
The floor of a pick-up truck box is considered one panel and is covered by the
above guideline of two dents per panel no larger than (1) inch that does not
break the paint.  One dent to each wheelhouse no larger than (1) inch, that does
not break the paint, is acceptable.  Paintless Dent Removal cannot be used on
the floor or wheelhouse of a pick-up truck.



C.   CONVERTIBLE TOPS


 
The following are acceptable return conditions with regard to convertible tops:

1.  
Stains that can be removed by normal reconditioning.

2.  
Abrasions that are not visually offensive.

3.  
Top structure must be operational and not damaged.



D.   FRONT AND REAR BUMPERS


Bumpers will be inspected from a standing position.


The following are acceptable return conditions with regard to front and rear
soft painted bumper fascia and textured bumpers:


1.  
A maximum of two dents, no larger than one inch that do not break the paint are
no charge. Dents that encroach on the edges of the license plate pocket and
impressions of screw heads would continue to be chargeable damage.

2.  
Maximum of two scratches per bumper that are no longer than two (2) inches and
no wider than ¼ inch or, one scratch no longer than four (4) inches and no wider
than ¼ inch that penetrates the color coat, exposing the black bumper material,
but not penetrating the black bumper material requiring filler are
non-chargeable.

3.  
Minor indentations in the rear bumper cover, directly below the trunk opening,
without paint damage are non-chargeable.

4.  
An appearance charge of $20 will be assessed for minor chipping along the edge
of the rear bumper below the deck lid / lift gate that does not remove the base
material.  This would be damage from dragging items from the trunk across the
top of the bumper.

5.  
On bumper covers with no other damage, one to three chips 1/8 inch or less per
bumper cover are no charge.  Four to six chips 1/8 inch or less per bumper cover
charged for $20 appearance fee.  Over six chips per bumper cover will require a
minimum of a partial bumper repair.  Scratches that individually do not exceed ¼
inch in length may be used in any combination with chips but not to exceed the
quantities shown above.



2010 General Motors Return Guidelines
Final:  February 15, 2010
 
8

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED
BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010


[Graphic Omitted]
 
BUMPER CONDITIONS
FRONT OR REAR BUMPER FASCIA
CHARGES
A maximum of two dents, no larger than one inch that do not break the paint
Non-Chargeable
Maximum of two scratches per bumper no longer than 2” and no wider than ¼”  or,
one scratch no longer than 4” and no wider than ¼ inch
Non-Chargeable
Minor indentations in the rear bumper cover, directly below the trunk opening,
without paint damage
Non-Chargeable
An appearance charge will be assessed for minor chipping along the edge of the
rear bumper below the deck lid / lift gate that does not remove the base
material
$20.00 Appearance Fee
BUMPER COVERS WITH NO OTHER DAMAGE
 
Maximum of 3 chips / scratches per bumper
Non-Chargeable
Maximum of 6 chips / scratches per bumper
$20.00 Appearance Fee
 
Greater than 6 chips / scratches per bumper
Minimum Partial Bumper
Repair

See D. (Front and Rear Bumpers) above for additional details.


6.  
The front and rear bumper fascia may be mis-aligned due to a low impact
collision.  A charge of $50.00 has been added for the front and rear bumper to
re-attach any disconnected fasteners and align the bumper fascia when no other
damage is present.  This repair cannot be used for a poor previously repaired
bumper, only minor misalignments without paint damage.

7.  
Damage on the underside of the bumper, observed during the undercarriage
inspection, other than breakage, will not be chargeable.  Cracked or broken
bumpers, regardless of location, will remain chargeable as a repair or
replacement.



2010 General Motors Return Guidelines
Final:  February 15, 2010
 
9

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED
BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010


8.  
Partial bumper repairs may be charged using the following criteria for either
painted or textured bumpers:

a.  
A partial bumper repair can be performed on a rolling third or 33% of the
bumper.  The damage can be anywhere on the bumper as long as it is confined to
an area equal to a continuous third of the bumper’s length.

b.  
Partial bumper repairs cannot be used for vehicles utilizing paints commonly
referred to as pearl or tri-color due to color matching concerns.

c.  
The $20 appearance fee may be used on bumpers in conjunction with a partial
bumper repair if the damage is located on different areas of the bumper.
(Example) The partial bumper charge can be assessed for damage to the center of
the bumper and an appearance fee for minor chips on the left end of the bumper
eliminating the need to charge for a full refinish.

9.  
Cracked or punctured bumper fascia’s will be charged a minimum partial bumper
repair fee of $125.00 for painted bumpers and $175.00 for textured bumpers per
the parameters below.

a.  
Crack(s) in the bumper, not exceeding a total combined length of four (4) inches
in total, or a puncture not exceeding the diameter of a U.S. quarter.

b.  
A  maximum of two dents, individually not exceeding two (2) inches in diameter
and confined to 1/3 of the bumper area.

 
10.  
Bumpers that are both painted and textured or two tone will be treated as
separate chargeable bumpers and charged the full repair amount for each panel if
the damage follows the above guidelines.

11.  
License plate screw holes in the front bumper cover used to attach the license
plate to the bumper, without the proper bracket, will be charged a minimum of a
partial bumper repair at $125.00.

12.  
Metal bumpers, either painted or chrome.

a.  
A maximum of two scratches or chips per bumper that are no longer than two (2)
inches and no wider than ¼ inch or, one scratch no longer than four (4) inches
and no wider than ¼ inch that penetrates the color coat, that would not require
filler are acceptable at no charge.

b.  
A maximum of two (2) dents that are individually no larger than one (1) inch in
diameter and do not damage the paint or chrome will be charged $100.00.

c.  
Damage exceeding the above criteria will be charged for a bumper replacement
including damage that removes any chrome plating on a metal bumper.



E. TIRES


The following are acceptable conditions regarding all tires including full size
spare tires which must meet the same inspection criteria as a road tire:


The space saver spare tire used on most General Motors vehicles does not fall
into the same criteria as the four road tires.  The space saver spare must be in
the vehicle, inflated and undamaged.  The minimum 5/32 inch tread depth
requirement does not apply.  They also may not be the same make as the road
tires.


2010 General Motors Return Guidelines
Final:  February 15, 2010
 
10

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED
BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010
 
1.  
All tires must have 5/32 inch or better original tread across all primary tread
grooves without any exposed belts.  All tires must match by size, make and type.

2.  
Only GM original equipment tires or GM approved replacement tires are
acceptable.  Refer to Exhibit F - GM Approved 2009 Replacement Tire Table.

3.  
When the replacement tire shown in Exhibit F is not available the first step
should be to contact the tire manufacturer through their Customer Assistance
phone number.  This information is located in the Tire Warranty Book included
with the vehicle’s warranty information.  If the replacement tire cannot be
located a replacement exhibiting the same TPC code as the original tire may be
used, however, all tires must match by size, make and type.

4.  
Tires without a TPC rating or when another manufacturer cannot supply the same
TPC rated tire, any other OE supplier shown on Exhibit F can be used as long as
the tire matches the original by size, load rating and speed rating.  The same
rule as above will apply, all four tires must match by size, make and type.

5.  
Tires with mushroom-type plugs, installed from the inside out, in the tread
only, are acceptable.   All other plugs / patches are not acceptable.  General
Motors reserves the right to charge the Daily Rental Company via the MET Tire
Program for any unacceptable plugged tire found and replaced prior to the sale
of the vehicle, with no right to review.

6.  
Exhibit G - MET Tire Program, provides details for tire replacement under the
MET program.  This program is available to Daily Rental Companies at their
discretion.





[Graphic Omitted]


 




F  WHEELS, COVERS AND ALUMINUM WHEELS


Refer to Exhibit J for GM approved wheel repairs.


Wheel description and nomenclature


1.  
Stamped Steel Wheel – A base wheel usually painted black which utilizes a hub
cap or wheel cover.



2010 General Motors Return Guidelines
Final:  February 15, 2010
 
11

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED
BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010


2.  
Aluminum / Alloy Wheel – A wheel made of aluminum or aluminum alloy.  These
wheels are typically coated with either, 1) clear coat 2) paint with or without
clear coat 3) polished and clear coated or 4) chrome plated.



The following are acceptable return conditions for aluminum / alloy wheels,
stamped steel wheels, and wheel covers with any appropriate charges.  See
Exhibit J. for additional information:


1.  
Description of non-chargeable conditions.

a.  
The face of the wheel cover or wheel may have a maximum of two (2) light
scratches or scuffs to the surface not penetrating through to the base material
that are no longer than 1 1/2 inches and no wider then 1/4 inch.

b.  
Light scratches or scuffs within one inch of the outside edge of the wheel or
wheel cover are acceptable, provided they do not, in total, exceed one-third
(1/3) the circumference of the wheel.

2.  
A $50 MET Appearance Charge will be assessed for abrasions and scratches,
exceeding those outlined in number one above, that do not remove material or
distort the outer edge of the wheel.

a.  
Damage must be limited to the outer one (1) inch of the edge of an Aluminum or
Alloy wheel that can be removed with light sanding.

b.  
The damage cannot, in total, cover more than 25% of the wheel’s rim area.

3.  
Scratches, scuffs or gouges that remove material or distort the outer edge of
the wheel can be repaired.  The following prices apply to aluminum, alloy and
chrome plated steel wheels as shown in Exhibit J.

a.  
All car and truck aluminum / alloy with clear coat or painted surface $165.00,

b.  
All car and truck chrome plated aluminum / alloy or steel $205.00.

c.  
All car and truck brightly polished aluminum $235.00.

4.  
Gouges of the base material in the center or spoke area of the aluminum / alloy
wheel are not repairable and must be charged for a replacement.

 
 
G. VEHICLE LIGHTING


The following are acceptable return conditions with regard to vehicle lighting:


1.  
All lights/lamps must be operational.  (Front, Rear, Side and Interior)



H.
INTERIOR SOFT TRIM AND CARPETS



The following are acceptable return conditions with regard to interior soft trim
and carpets:


1.  
All stains which can be removed by normal reconditioning are non-chargeable.

2.  
Maximum of one (1) burn that is not larger than one-quarter (1/4) inch in
diameter and not through the backing material is non-chargeable.

3.  
For tears or cuts in leather, vinyl or cloth, on soft interior trim panels, the
following damage charges will apply.

a.  
$100.00 for tears or cuts not longer than two inches in leather or vinyl.



2010 General Motors Return Guidelines
Final:  February 15, 2010
 
12

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED
BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010


b.  
$70.00 for tears or cuts not longer than two inches in plain cloth, with no
pattern.

c.  
For tears or cuts up to four inches the damage charge is $125.00 for leather or
vinyl and $90.00 for plain cloth, with no pattern.

d.  
The above repairs cannot be utilized if the damage crosses a seam in the
material.

e.  
Damage exceeding the above criteria will require a trim panel part replacement.

4.  
Carpet stains that require bleaching and dying of the carpet will be charged $65
per section, ie. right front, left front, etc.

5.  
Torn or punctured carpet may be repaired using the following pricing:

a.  
$50 charge for a puncture not exceeding ¾ inch in diameter.

b.  
$125 charge for a tear not exceeding two (2) inches in length.

6.  
Damage exceeding the above defined conditions, in number 4 and 5 above, will
require carpet replacement.



I.  
CARPET RETAINERS/ SILL PLATES



The following are acceptable return conditions with regard to carpet
retainers/sill plates:


1.  
Carpet retainers and sill plates must be in place.

2.  
Minor surface scuffs/scratches are acceptable.



J.  
VEHICLE GLASS



1.  
The following are acceptable return conditions with regard to rear windows, side
/ door windows, and any stationary glass:

a.  
Minor pinpoint chips or vertical scratches in the side / door glass will be
acceptable and noted in the non-chargeable portion of the AD006.

b.  
Minor pinpoint chips to any stationary or rear glass is acceptable as a
non-chargeable condition.

c.  
Any damage more severe than stated above will render the vehicle Currently
Ineligible and must be released to the rental account for repair.



Only windshields can be charged as a MET Program charge or part
replacement.  Door, side and rear windows cannot be charged as current damage
and must be considered Currently Ineligible and released to the rental account
for repair.  A $75.00 Re-inspection Fee will be charged upon the vehicle’s
return.


2.  
Windshield

 
 
a.  
Pinpoint chips are non-chargeable providing the glass is not
sandblasted.  Sandblasted glass is defined as a series of pinpoint chips in a
concentrated area.

b.  
Four (4) chips (without legs) from one-eighth (1/8) inch not to exceed three
sixteenth (3/16) inch are non-chargeable providing no more than two (2) chips
reside in the driver's side wiper area.

 

 
2010 General Motors Return Guidelines
Final:  February 15, 2010
 
13

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED
BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010


c.  
Chips (without legs) one-eighth (1/8) inch or less located within one (1) inch
inbound from the "Frit Band" (windshield outer perimeter darkened area) are
non-chargeable.

d.  
General Motors will not accept glass that has been repaired.  Only OEM glass is
acceptable (see Exhibit H: GM Windshield Glass Manufacturers.)

e.  
Damaged windshields may be replaced under the terms of the MET program.

3.  
General Motors reserves the right to charge the Daily Rental Company $220 for
each windshield replaced at auction prior to sale of vehicle where previously
written as “chipped no charge”, with no right to review.



III.       ORIGINAL EQUIPMENT, AFTERMARKET EQUIMENT AND ACCESSORIES


A.  
Original Equipment - All original equipment and accessories noted on the factory
invoice must be on the vehicle.  All missing parts (such as body side moldings,
wheel covers, trunk mat, spare tire, correct rear van seats, jack and wheel
wrench) are to be replaced prior to return and must be original GM
equipment.  All OEM options and accessories must be installed on the vehicle
prior to being placed in daily rental service.

B.  
After-Market Equipment - Any after-market parts or accessories i.e. GPS /
navigational systems, pick-up truck bed liners, running boards, etc. installed
by the rental account or their agent must have prior  GM Remarketing approval
prior to installation.  Drilling, electrical modifications, etc. without prior
approval will render the vehicle permanently ineligible.  Pick-up truck bed
liners, running boards, etc. must be left on the vehicle at turn back.



IV.           MISSING EQUIPMENT PROGRAM (MET)


A.  
The Missing Equipment Program (MET) is designed to expedite turn-in by allowing
the Daily Rental Company to pay for select missing parts or accessories as
determined by GM Remarketing (refer to Exhibit C), as opposed to the Daily
Rental Company replacing the part or accessories.  MET items will be deducted
from the repurchase payment to the  Daily Rental Company.  MET items will not be
included as part of the $400 chargeable damage allowance (Refer to Section I-D,
Damage Allowance).



B.  
Vehicles turned in with one or all the mats missing, on vehicles so equipped,
will be assessed a MET charge for missing mats or for the set if none are
returned with the vehicle.  All 2005 and subsequent model year vehicles will be
assessed the appropriate MET fee for any missing floor mats.  Floor mats are
required per the “Minimum Equipment Requirements” for all model year vehicles.

C.  
Keyless remote / key fobs must be operational.  Key fobs that are not functional
will be charged $30.00 for re-programming.  Missing key fobs will be assessed
the programming fee, which is included in the Met fee for the missing key
fob(s).



V.           VEHICLE INTEGRITY


A.  
Damage which compromises the integrity of the vehicle, repaired or not, will be
grounds for rejecting the vehicle as a permanent reject.  Minor damage that has
not been repaired (i.e., small dents, scrapes, or scratches) which does not
compromise the structural integrity of the vehicle is acceptable on the
following components:

1.  
Floor Panel / Trunk Floor

 
 
2010 General Motors Return Guidelines
Final:  February 15, 2010
 
14

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED
BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010


2.  
Mid – Rail Assembly  (See Exhibit D, Part 1)

3.  
Outer Rocker Panels / Pinch Welds

4.  
Frame Rails / Rail Extensions

5.  
Sub-Frame Assemblies (Engine Cradles) (See Exhibit D, Part 2)



B.  
Total time for Frame Set-up and Measure of 2.0 hours or less and 1.5 hours or
less for any cosmetic repairs is acceptable, on the following components,
provided there is no structural damage and the repairs meet GM standards:

1.  
Frame Rail / Rail Extensions

2.  
Apron / Upper Reinforcements

3.  
Cowl Panel

4.  
Hinge / Windshield "A" Pillar

5.  
Center / "B" Pillar



C.  
The cosmetic repair time shown above is just that, cosmetic.  This may include
aligning the ends of the frame rails to align the bumper, etc.  Pulling or
sectioning frame rails, doorframes, and pillars are not acceptable repairs for
rental vehicles being turned back to General Motors.  A cosmetic repair to frame
rails does not include adding body filler / Bondo.  This practice will
permanently reject the vehicle.



D.  
Repaired damage or replacement of the following components is acceptable:

1.  
Radiator Core Support

2.  
Frame Rail Extensions

3.  
Engine Sub-Frame

4.  
Outer Rocker Panel

5.  
Rear Body Panel

6.  
Quarter Panel (Proper Sectioning is Acceptable)

7.  
Roof (Repair only, no repair to the Roof Rails)



E.  
Vehicles with misaligned door(s) exhibiting any of the following conditions must
be considered currently ineligible (CI) due to the difficulty in determining the
cause of the misalignment and or appropriate repair charges:



1.  
The door “ramps up” on the lock striker when closing but may be aligned when
closed and latched.

2.  
The door contacts any part of the door opening or door frame.

3.  
Any contact with surrounding panels.

4.  
When previous repairs involving the misaligned door are observed, the
misalignment must be considered a poor previous repair and released to the
rental account for correction.



VI.           LITIGATION LIABILITY


Non-disclosure of damages or the use of non-GM OEM parts by the Daily Rental
Company may result, at GM's discretion, in the Daily Rental Company being named
as a participant in any litigation brought against GM.  If a Daily Rental
Company attempts to return vehicles with
 


2010 General Motors Return Guidelines
Final:  February 15, 2010
 
15

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED
BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010


non-disclosed damage, or purposely conceal prior repairs, it will result in GM
refusing to accept additional vehicles for turn-back.


VII.  
GENERAL TURN-IN PROCEDURES



A.  
FORECAST



1.  
At least 30 days prior to vehicle turn-in, the GM Remarketing Department is to
be notified, in writing (E-mail) by the Corporate Office of the Daily Rental
Company of the following:

a.  
Turn-in location

b.  
Quantity



Please E-mail this forecast to your Account Representative.  E-mail address can
be found in Section IX-C.


2.  
Two weeks prior to turn-in, the Daily Rental Company is to advise the GM
approved turn-in location of tentative quantities and days for turn-in via
written confirmation.  GM reserves the option to limit daily returns.  Failure
to comply with this procedure may result in GM's refusal to allow any vehicle to
be returned, thus delaying the actual acceptance date.



B.  
DELIVERY



Vehicles returned for repurchase shall be delivered to a GM approved turn-in
location and parked in the designated return area at no expense to GM.  A list
of GM approved locations is attached and is subject to change at GM's discretion
(Exhibit D).  Normal operating hours for delivery is 8am to 5pm, Monday through
Friday.  The Daily Rental Company should allow sufficient time to prepare the
vehicle for turn-in, i.e. clean, vacuum, repaired/replaced items, etc.


C.  
INSPECTION



1.  
Vehicles will be inspected by an authorized representative of GM, using the
electronic Form AD006.  The initial vehicle inspection will be provided to the
Daily Rental Company at General Motor's expense.  The Daily Rental Company will
be charged $75 for each inspection and/or verification required after the
initial inspection.  Hawaii vehicles will be charged $115 for each inspection
required after the initial inspection.

2.  
The $75 re-inspection fee will be charged when a vehicle has been previously
inspected and removed by the Daily Rental Company prior to acceptance, or when
the Daily Rental Company replaces MET items.



D.  
REVIEWS



1.  
The Met/Non-Met report will be printed twice daily - at mid-day and
end-of-business (5:00 PM).  The end-of-day report will not contain the day's
summary but rather summarize what was completed after the mid-day report.

2.  
Vehicle worksheets are printed and available throughout the day.

3.  
Reviews can be conducted throughout the day.  However, reviews must be completed
prior to three (3:00) PM the day following printing of the worksheet.  This will
permit prompt


 
2010 General Motors Return Guidelines
Final:  February 15, 2010
 
16

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED
BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010


  
shipment of vehicles.  If the review is not completed prior to three (3:00) PM,
the vehicle will be processed as per the original inspection.

4.  
Vehicles with current damage not exceeding $400 and MET charges collectively not
exceeding $100 will be processed as written, with no right to review.  Keyless
entry key fob programming is not included in the $100 total and is not
considered a reviewable MET charge.

5.  
After a vehicle has been reviewed by the rental account representative and the
site inspection provider representative, any agreed upon changes must be signed
and dated by both parties on the Yard Worksheet.  The change(s) must be clearly
noted on the Yard Worksheet to aid in tracking the change(s).  Without this
notation it is very difficult to accurately determine which line was changed and
to what extent, should a question arise in the future.  Not clearly noting the
changes can also lead to errors when inputting the changes to update the
inspection.

6.  
 Additionally, it is the responsibility of the inspection provider to enter all
agreed upon changes into their inspection system and processed to RIMS so the
charges are added or removed from the Condition Report prior to
acceptance.  Yard worksheets that were changed after the review process must be
retained for a minimum of 6 months.  Failure to make agreed upon changes may
result in a chargeback to the inspection provider for the cost of the
inspection.



E.  
ACCEPTANCE



1.  
A copy of the Form AD006 or an electronic file will serve as the acceptance
receipt for the Daily Rental Company.  The date used to stop depreciation will
be identified on the acceptance line of Form AD006 or on the electronic file.

2.  
The Daily Rental Company will have three (3) business days from the vehicle
turn-in date to provide the vehicle title to the SGS Title Center: 9805-C
NorthCross Center Court, Huntersville, NC 28078 in order to receive the turn-in
date as the depreciation stop date/acceptance date (should all other conditions
be satisfied). The day the vehicle is turned in is considered the first business
day.  See Exhibit I for more details.



F.  
PAYMENTS



1.  
Repurchase payments will be issued within twenty-five (25) business days of
General Motors acceptance as indicated on the General Motors Vehicle Condition
Report and Acceptance Receipt Form AD006.  For payment purposes, Monday through
Friday are considered business days.

2.  
General Motors does not staff, nor process payments during the Christmas holiday
or any period of time General Motors is closed (e.g. two week mandatory shutdown
during July).  Payment processing will not resume until General Motors
officially returns to work.



G.  
REJECTS



1.  
Rejected vehicles left at marshalling yards in excess of three (3) business days
upon removal notification may result in no additional vehicles being approved
for return.



 
2010 General Motors Return Guidelines
Final:  February 15, 2010
 
17

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED
BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010


2.  
Vehicles at an auction waiting for title more than 30 days must be removed by
the Daily Rental Company.  The vehicle will be classified as Currently
Ineligible and will be assessed a re-inspection fee if / when it is returned.
General Motors and all approved turn-in locations are not responsible for any
liability regarding rejected vehicles, not removed within three (3) business
days

3.  
.Vehicles that are classified as a Permanent Reject will be assessed a $75
service charge.  General Motors Remarketing will provide a quarterly invoice
which will include the turn back location, turn-in date, VIN, and the reject
reason.

4.  
It is General Motors’ practice to ship vehicles once they pass the inspection
process, with or without acceptance.  On rare occasions, a title may not be sent
to the Title Center in time and the vehicle exceeds the maximum allowable
in-service time.  Depending on the timing, the auction that received the
vehicle, may recondition the vehicle and / or perform repairs in preparation for
sale.  Should this occur due to the rental account not sending the title and the
vehicle becomes ineligible for repurchase by GM, the charges for these services
along with the shipping cost will be charged to the rental account, and paid,
prior to releasing the vehicle back to the account.



H.
OTHER



1.  
Mechanical and body shop labor rates used to calculate chargeable damage will be
subject to change.  The following are the current labor rates for metal repairs,
paint, and mechanical (part replacement):

a. $37.80 Metal Repair
b. $37.80 Paint
c. $38.00 Part Replacement (mechanical)


2.  
In the event a vehicle is returned to General Motors in error, the following
guidelines will be used to return the vehicle to the rental account.

a.  
Rental Account request for vehicle return “prior” to acceptance

Vehicle will be temporarily rejected by General Motors and the vehicle will be
returned to the Daily Rental Company.
If the vehicle is returned at a later date, a $75.00 re-inspection fee will be
charged.


3.  
Rental Account request for vehicle return “after” acceptance

a.  
Payment can be stopped - The vehicle will be released to the Daily Rental
Company from its current location.  A $250 administrative fee will be charged to
the Daily Rental Company in addition to all other expenses incurred by GM on the
vehicle, including but not limited to inspection fees, shipping, marshalling
yard, and auction expenses, on a cost basis.

b.  
Payment can not be stopped or funds have already been disbursed - The vehicle
will not be returned to the rental account.



VIII.           PERMANENTLY REJECTED VEHICLES


A.  
Should disqualifying damage be noted after vehicle acceptance, General Motors
will invoice the Daily Rental Company for the vehicle purchase price, an
administrative fee of $250, plus any additional costs incurred following vehicle
acceptance by GM (i.e., freight,



 
2010 General Motors Return Guidelines
Final:  February 15, 2010
 
18

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED
BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010


 
cleanup, repairs), by a debit to current funds, or if no funds are available, a
check forwarded to:

General Motors LLC
Fleet and Commercial Operations - Remarketing
Renaissance Center
Tower 100, 16th Floor
MC 482-A16-B36
Detroit, MI 48265-1000
B.  
Vehicles removed from the program in accordance with the terms and conditions of
the Program become the responsibility of the Daily Rental Company.  The Daily
Rental Company is responsible for arranging vehicle pick-up at a location
designated by General Motors.



 
IX.      MISCELLANEOUS ITEMS



A.  
GENERAL RETURN FACILITY GUIDELINE



Any abuse of personnel or property at a GM authorized return facility by a Daily
Rental Company representative will result in the immediate expulsion of said
person from the GM authorized return facility.


B.  
HOLIDAYS



General Motors approved turn-in locations will be closed on the following dates:
2010 CY - January 1st, May 31st, July 5th September 6th, November 25th & 26th
and December 24th, through January 1st, 2011.  General Motors reserves the right
to amend this list of dates at its discretion.






 










C.  
CONTACT INFORMATION



All questions pertaining to the foregoing Turn-In Standards and Procedures
should be directed to the appropriate General Motors Remarketing Customer
Support Team Member:


 
2010 General Motors Return Guidelines
Final:  February 15, 2010
 
19

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED
BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010
 
 
GM RENTAL SUPPORT GROUP
John Pruse, Manager
313-665-1410
john.pruse@gm.com
Sandy Grinsell, Enterprise / Vanguard /
Licensees and  Hertz / Licensees
313-667-6437
 
sandy.grinsell@gm.com
Tom Martin,  Avis Budget / Licensees,
Inspection Providers, Technical Bulletins
and Rental Return Guidelines
313-667-6434
 
thomas.martin@gm.com
Audre’ Walls,  Independent Rental
Accounts,  Inspection Providers and
Special Projects
313-667-6444
 
audre.walls@gm.com







 


 
2010 General Motors Return Guidelines
Final:  February 15, 2010
 
20

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED
BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010
EXHIBIT A
GENERAL MOTORS
VEHICLE CATEGORIES / PRIOR REPAIR LIMITS
 
CATEGORY #1
CATEGORY #2
CATEGORY #3
CATEGORY #4
$2,250
$2,750
$3,250
$4,250
       
CHEVROLET
CHEVROLET
CHEVROLET
CHEVROLET
Aveo
Equinox
Impala
Corvette
Cobalt
Malibu
Camaro
Suburban
Cruze
 
Uplander
Tahoe
HHR
PONTIAC
TrailBlazer / EXT
   
G6
Express Van
BUICK
PONTIAC
Torrent
Colorado
Lucerne
G5
Vibe
Silverado
     
Avalanche
CADILLAC
 
GMC
Traverse
CTS (All Models)
 
Terrain
 
DTS
   
BUICK
SRX
 
SATURN
LaCrosse
STS
 
Aura
Regal
Escalade (All)
 
Vue
     
Vibe
PONTIAC
GMC
   
Grand Prix
Yukon / XL
   
G8
             
GMC
     
Envoy / XL
     
Savana Van
     
Canyon
     
Sierra
     
Acadia
             
SATURN
     
Relay
     
Outlook
             
HUMMER
     
H3
                                         

 
 
2010 General Motors Return Guidelines
Final:  February 15, 2010
 
21

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED
BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010
EXHIBIT B

PAINTLESS DENT REMOVAL (PDR)
PROCESS AND LIMITATIONS
A.  
PDR Categories



1.  
Size of rounded dent, up to four (4) inches in diameter.

2.  
Number of dings per panel, up to seven (7) per panel, at $50 per panel.

3.  
Number of dings per panel, between eight (8) and twelve (12) per panel, at $75
per panel.

4.  
Number of dings per panel, between thirteen (13) and fifteen (15) per panel, at
$100 per panel.

5.  
One single dent, up to six (6) inches in diameter or one large shallow dent up
to 18 inches in the hood, roof or deck lid, at $100.



B.  
PDR Process - The PDR process can be utilized in the repair of the following
areas:



1.  
Dings and dents varying in size and shape.

2.  
Minor creases, shallow palm prints and protrusions.

3.  
Dents in body feature lines.



C.  
PDR Limitations



1.  
General Motor’s inspection providers will utilize the Dent Wizard, Paintless
Dent Removal Guide to determine panel accessibility by vehicle.

2.  
Creases that exceed six (6) inches will not be considered.

3.  
Sharp creases, regardless of size, will not be considered.

4.  
If the paint is broken, PDR is not to be considered, unless otherwise specified
by panel or area.

5.  
No hole drilling will be acceptable in the PDR process.

6.  
PDR may be used to repair existing, qualifying PDR repairable, damage to a
previously repaired panel that meets GM and industry repair standards.  PDR is
not acceptable for use on a poor previously repaired panel.

7.  
The Dent Wizard Glue Stick process can be used to repair dents where previously
not assessable.  The charge for this process is the some as traditional
PDR.  Please see the requirements for a Glue Stick repair to be considered
below.

a.  
No paint damage may exist in or near the area to be repaired.  This process will
pull damaged or loose paint away from the body.

b.  
The vehicle must have original factory paint as consistency in base coat and
clear coat offer the best opportunity for a successful repair.

c.  
A dime to a half dollar size dent either round or oval can be considered for
this type of repair.

d.  
Shallow or soft impacts with a depth of a ¼ inch or less that is NOT creased or
sharp may be considered for a glue stick repair.

e.  
Damage on a panel edge or body line cannot be considered for a glue stick
repair.



D.  
If the damage exceeds the PDR limitations of these guidelines, paint and metal
time will apply.

 
 
2010 General Motors Return Guidelines
Final:  February 15, 2010
 
22

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED
BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010
 
EXHIBIT C

MET PROGRAM PRICE LIST
MET Part Description
PRICE
Navigational CD / DVD
$260
13 Inch Tire
$110
14 Inch Tire
$120
15 Inch Tire
$130
16 Inch Tire P
$160
16 Inch Tire T
$210
16 Inch Tire U
$195
17 Inch Tire All
$240
18 Inch Tire All
$250
19 Inch Performance Tire
$516
19 Inch X Over Tire
$159
20 Inch Tire All
$310
22 Inch Tire All
$268
      Alloy Wheel Appearance Fee
$50
Ash Tray
$20
Ash Tray – Multiple
$40
Ash Tray with Lid
$23
      Cargo Cover – Malibu Maxx
$250
      Cargo Cover – TrailBlazer / Envoy Rear Floor Storage
$59
Cargo Net – Trunk
$17
Cargo Package Shelf
$180
Cargo Shade
$108
CD DVD Storage Holder
$15
Cell Phone / Sun glass Holder
$18
Cigarette Lighter
$ 8
Cigarette Lighter – Multiple
$ 16
      Console – Second Row Mini Van
$235
Cup Holder
$15
Cup Holder – Multiple
$ 30
Dirty Interior
$35
Dome Light Cover
$ 5
Dome Light Cover – Multiple
$10
DVD Remote
$48
DVD Wireless Headphone (1)
$55
DVD Wireless Headphone (2)
$110
Emergency Highway Package
$ 144
Floor Mat – Cargo Area – SUV and Van
$50
Floor Mat Set – Front – Passenger Car
$34
Floor Mat Set – Front – SUV
$40
Floor Mat Set – Front – Van
$22
Floor Mat Set – Rear – Passenger Car
$24

 
 
 
2010 General Motors Return Guidelines
Final:  February 15, 2010
 
23

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED
BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010
 
Floor Mat Set – Rear – SUV
$45
Floor Mat Set – Rear – Van
$30
      Foot Pedal Pad
$5
      Foot Pedal Pad – Multiple
$10
Hanger Hook
$ 5
      Hawaii Outer Island Shipping Fee
$75
      Hawaii Ship Back Surcharge
$450
Interior Emblem
$ 8
Interior Emblem – Multiple
$16
Key - Electronic Engine
$35
Key – Engine
$ 7
Key – Trunk
$ 4
Keyless Remote (1) Includes programming
$97
Keyless Remote (2) Includes programming
$187
Keyless Remote Reprogram 1 or 2
$ 30
Manual – All Other
$10
Manual – Cadillac
$25
MET Verification
$75
Misc. MET #1
$ 10
Misc. MET #2
$ 20
Misc. MET #3
$ 30
Misc. MET #4
$40
Misc. MET #5
$50
Onstar Antenna (Glass Mounted)
$ 32
Organizer Package Cargo
$120
Radio Knob
$  5
Repair Verification
$ 75
Seat Belt Molding
$ 5
Spare tire cover (Passenger car - trunk)
$45
Trunk Mat – Cadillac
$  34
Air Compressor Kit
$101
EXTERIOR
 
Antenna Mast
$ 8
Body Side Mldg F Dr Car
$78
Body Side Mldg F Dr Trk
$23
Body Side Mldg F Fdr Car
$28
Body Side Mldg F Fdr Trk
$59
Body Side Mldg Qtr Pnl Car
$34
Body Side Mldg Qtr Pnl Trk
$211
Body Side Mldg R Dr Car
$67
Body Side Mldg R Dr Trk
$54
Convertible Boot – Center Cover
$192
Convertible Boot – Outer Cover
$377
Convertible Boot Bag
$55
Door Revel Mldg Car 1
$60
Door Revel Mldg Car 2
$60

 
 
 
2010 General Motors Return Guidelines
Final:  February 15, 2010
 
24

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED
BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010
 
Gm Logo Small All
$4
Hood Ornament
$25
Name Plate Rear Car
$17
Name Plate Rear Trk
$29
Plastic Lug Nut Cover
$13
Rocker Mldg Car 1
$120
Rocker Mldg Car 2
$120
Rocker Mldg Trk 1
$131
Rocker Mldg Trk 2
$131
Roof Seam Molding Lt Car
$31
Roof Seam Molding Rt Car
$31
Spare Tire Cover – Truck Only
$72
Spare Tire Hanger – Van
$50
Wheel 1  Cover Truck
$39
Wheel 1 Cover Car
$55
Wheel 1 Ctr Cap Car
$26
Wheel 1 Ctr Cap Trk
$21
Wheel 2  Cover Truck
$39
Wheel 2 Cover Car
$55
Wheel 2 Ctr Cap Car
$26
Wheel 2 Ctr Cap Trk
$21
Wheel 3  Cover Truck
$39
Wheel 3 Cover Car
$55
Wheel 3 Ctr Cap Car
$26
Wheel 3 Ctr Cap Trk
$21
Wheel 4  Cover Truck
$39
Wheel 4 Cover Car
$55
Wheel 4 Ctr Cap Car
$26
Wheel 4 Ctr Cap Trk
$21
Windshield Glass
$220



MISCELLANEOUS – MET ITEM


The MET program also includes the acceptance of vehicles with miscellaneous
missing or broken items to facilitate vehicle turn-ins.  Examples of these items
are:


Ø  
Missing/broken knobs and switches

Ø  
Loose rear speaker wires

Ø  
Missing windshield washer cap

Ø  
Missing emblems



The MET codes for these items reflect a flat rate charge as follows:


MET #1………………………$10
MET #2………………………$20
MET #3………………………$30
MET #4………………………$40
MET #5………………………$50


 
2010 General Motors Return Guidelines
Final:  February 15, 2010
 
25

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED
BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010


Hawaii Outer Island Shipping Fee…………………………….……..…   $75
Hawaii Ship-Back Surcharge. ……………………..………..…...…..…  $450
“Poor Prior Repairs” – Maximum………………………………………  $700




 
2010 General Motors Return Guidelines
Final:  February 15, 2010
 
26

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED
BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010


EXHIBIT D


MID – RAIL ASSEMBLY


The Mid – Rails are structural components located directly below the occupant
compartment of a vehicle just inboard of the inner rocker panel.  They are
welded to the Torque Box and the vehicle floor pan.


A.  
ACCEPTABLE DAMAGE

1.  
Minor dents in the Torque Box Cover not caused by collision.

2.  
Minor dents in the surface of the Mid-Rail that do not bulge, dent or in anyway
deform the sides of the rail.

3.  
Stamped holes in the Mid - Rail that are enlarged or deformed but not torn.

4.  
Scrapes and scratches confined to the surface of the Mid-Rail not exceeding 12”.

5.  
Minor damage to the Mid - Rail caused by the assembly process’ use of Jigs and
Fixtures.



B.  
REPAIRS

1.  
There are no acceptable or approved repairs.



C.  
CAUTIONS / CONCLUSION

1.  
TIE DOWN HOLES

a.  
Mid – Rails are not a component of vehicle tie down.  Stamped holes in the

Mid – Rail cannot not be used for vehicle tie down. Tie down slots are typically
18mm X 35mm reinforced slots in the underbody.  Four to six slots per vehicle
are engaged via common hardware to secure a vehicle to commercial transportation
equipment.
2.  
JACKING AND LIFTING

a.  
Significant damage to the Mid – Rail can occur from improper lifting.

b.  
Reasonable care should be taken when jacking or lifting any vehicle.  Proper
jack and hoist placement locations are shown in the vehicle’s Owners Manual and
Shop Manual.



ENGINE CRADLE


The engine cradle is generally the lowest part of the vehicle.  Due to its
location on the vehicle, it is subject to abrasions, scarring, and minor denting
from road debris.  These conditions are normal and not indicative of a product
failure or evidence of prior front-end damage.


Upon inspection, minor conditions such as the above are to be noted, as
non-chargeable as long as there is no disclosure of prior damage or repair to
the front of the vehicle, or evidence of misalignment.  The Turn Back Guidelines
clearly allow the Rental Account to replace the engine cradle, as it is a bolt
on part.  Sectioning or pulling this part is not allowed.










 
2010 General Motors Return Guidelines
Final:  February 15, 2010
 
27

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED
BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010






EXHIBIT E, 1 of 4


ATTENTION:  Some of the return sites listed below are located at an
auction.  Please note the address is where the vehicles are to be returned and
not necessarily the auction address.


GM REMARKETING VEHICLE TURN-IN LOCATIONS
The turn in locations listed below are at GM's discretion, and are subject to
change.


Alabama
ADESA BIRMINGHAM AA, 804 Sollie Dr., Moody, AL 35004-0817, (205) 640-7761


Arizona
EL MIRAGE DIST. CENTER , 11925 West Thompson Ranch Road, El Mirage, AZ 85336,
623-875-2967


California
RICHMOND DIST. CENTER, 861 Wharf Street Richmond, CA 94804, (510) 232-9883


SAN BERNARDINO DIST. CENTER,  1698 Santa Fe Way,  San Bernardino, CA 92410
909-381-9050


MANHEIM’S SOUTHERN CALIFORNIA AA, 10873 Elm Street, 2nd floor, Fontana, CA
92337,
909-829-1825


Colorado
MANHEIM’S DENVER AA, 17500 West 32nd Avenue, Aurora, CO 80011, 303-340-3518


Connecticut
SOUTHERN AA, 164 South Main St., East Windsor, CT  06088-0388, 860-292-7550


Florida
ORLANDO DIST. CENTER, 1600 Pine Avenue, Orlando, FL 32824, 407-438-5505


PALM CENTER DIST. CENTER, 15400 Corporate Road West, Jupiter, FL 33478,
561-625-9615


Georgia
ADESA Atlanta AA, 5055 Oakley Industrial Blvd., Fairburn, GA 30265,
770-357-2133


Hawaii
HONOLULU DIST CENTER, Pier 51 B Sand Island Road, Honolulu, HI 96819,
808-848-8146


 
2010 General Motors Return Guidelines
Final:  February 15, 2010
 
28

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED
BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010




MAUI DIST CENTER,   Pier 1 - 105 Ala Luna Street, Kahului, HI 96732,
808-848-8146




EXHIBIT E, 2 of 4


Idaho
BRASHER’S IDAHO AA, 7355 Eisenman Rd., Boise, ID 83716, 208-395-3111


Illinois
MANHEIM’S ARENA ILLINOIS AA, 550 South Bolingbrook Drive, Bolingbrook, IL 60440
630-783-1261


Indiana
ADESA INDIANAPOLIS AA, 2950 East Main Street, Indianapolis, IN 46168,
317-838-5777


Louisiana
ADESA SHREVEPORT AA, 7666 Highway 80 W., Shreveport, LA 71109, 318-938-7903 x425


Maryland
BALTIMORE / JESSUP, 8459 Dorsey Run Road, Jessup, MD 20794, 301-604-7316


Massachusetts
ADESA BOSTON / FRAMINGHAM AA, 63 Western Avenue, Framingham, MA 01701,
508-620-2959


Michigan
MELVINDALE MARSHALLING YARD, 1461 South Schaefer Road, Melvindale, MI 48122,
734-474-5328


FLINT / COLDWATER MY, 1245 East Coldwater Road, Flint, MI 48505, 810-785-3077


Minnesota
MANHEIM’S NORTHSTAR MINNESOTA AA, CANTERBURY PARK, 1100 Canterbury Road,
Shakopee, MN 55379, 952-403-9560


Mississippi
MANHEIM MISSISSIPPI AA, 7510 US Hwy. 49 North, Hattiesburg, MS  39402,
601-296-0201


Missouri
ADESA KANSAS CITY, 1551 ADESA Drive, BELTON, MO 64081, 816-318-9912


 
2010 General Motors Return Guidelines
Final:  February 15, 2010
 
29

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED
BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010


MANHEIM’S ST. LOUIS AA, 13813 St. Charles Rock Road, Bridgeton, MO  63045
314-298-2175




EXHIBIT E, 3 of 4


Nebraska
MANHEIM’S OMAHA AA, 9201 S. 144th St., Omaha, NE  68138, 402-894-5855


Nevada
BRASHER’S RENO AA,  6000 Echo Ave.,  Reno, NV 89506,  775-828-3427


MANHEIM’S NEVADA AA, 6600 Auction Lane, North Las Vegas, NV 89165, 702-632-1249


New Jersey
PORT NEWARK DIST. CENTER, Lot B Craneway Street, Port Newark, NJ 07114,
973-274-1737


New Mexico
MANHEIM NEW MEXICO AA, 102 Woodward, Albuquerque, NM  87102, 505-242-3808


New York
STATE LINE AA, 830 Talmadge Hill Road, Waverly, NY 14892, 607-565-3533


North Carolina
GREENSBORO AA, INC., 3802 West Wendover Avenue, Greensboro, NC 27407,
336-856-2440


North Dakota
ADESA FARGO, 1650 East Main Ave., West Fargo, ND 58078, 701-282-8203 x139


Ohio
COLUMBUS FAIR AA,  2170 New World Dr.,  Columbus, OH 43207,  614-497-1710


Oklahoma
DEALERS AA OF OKLAHOMA CITY, 2900 West Reno Ave., Oklahoma City, OK  37107,
405-290-7192


Oregon
MANHEIM PORTLAND AA, 3000 North Hayden Island Dr., Portland, OR 97217,
503-286-8884


Pennsylvania
MANHEIM PITTSBURGH AA, 145 Lindsay Road, Zelienople, PA 19014, 724-631-0094
 
 


 
2010 General Motors Return Guidelines
Final:  February 15, 2010
 
30

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED
BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010

South Carolina
MANHEIM’S DARLINGTON AA, Hwy. 34 West, 1111 Harry-Bird Hwy.
Darlington, SC  29532, 843-393-2000
EXHIBIT E, 4 of 4


Tennessee
ADESA MEMPHIS AA, 5400 Getwell Rd., Memphis, TN  37210, 901-365-8978


MANHEIM NASHVILLE AA, 8400 Eastgate Blvd., Mt. Juliet, TN  37122, 615-773-4961


Texas
ADESA SAN ANTONIO AA,  200 S. Callaghan Road,  San Antonio, TX 78227,
210-432-2253


MANHEIM’S HOUSTON AA, 14450 West Road, Houston, TX 77041, 281-955-4654


ADESA DALLAS AA, 3501 Lancaster-Hutchins Rd., Hutchins, TX 75141, 972-284-4778


Utah
MANHEIM UTAH AA, 1650 W. 500 South, West Bountiful, UT 84087, 801-299-9871


Washington
TACOMA DIST. CENTER, 2810 Marshall Ave. Suite “B”, Tacoma, WA 98421,
253-719-1761


Wisconsin
MANHEIM MILWAUKEE AA, 2833 South 27th Street, Franksville, WI 53126,
262-824-2529






 
 
2010 General Motors Return Guidelines
Final:  February 15, 2010
 
31

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED
BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010










EXHIBIT F




GM Approved 2008 MY Replacement
Tire Table




For Electronic Receipt,
See Replacement Tire Table.xls file






 






 
2010 General Motors Return Guidelines
Final:  February 15, 2010
 
32

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED
BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010










EXHIBIT G


MET Tire Program Replacement Tires
 
 

MET Number Tire Size MET Charge       00000168 13 Inch  $110.00  00000169 14
Inch  $120.00  00000170 15 Inch  $130.00  00000171 16 InchP  $160.00  00000207
16 InchU  $195.00  00000208 16 InchT  $210.00  00000206 17 Inch All  $240.00 
00000607 18 Inch All  $250.00  00000983 19 Inch Perf.  $516.00 00000985 19 Inch
X Over  $159.00 00000609 20 Inch All   $310.00  00000987 22 Inch All $268.00    
 

 
Legend:
P – Passenger Car
U – Uplander and Relay
T – Trucks
Perf. – Performance Tire
X Over – Cross Over Vehicle


The MET Tire Program is limited to two (2) tires per vehicle.  Any flat,
mismatched or incorrect tires will not be considered for the MET tire program.



 


 
2010 General Motors Return Guidelines
Final:  February 15, 2010
 
33

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED
BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010


 
EXHIBIT H


GM WINDSHIELD GLASS MANUFACTURERS


MANUFACTURER
BRAND
BRAND
BRAND
BRAND
BRAND
AGC
AP Tech
AP Technoglass
Asahi of America
Asahi
AP
Carlex
         
Pilkington
LOF
United LN
     
PPG
PGW
       
Guardian
         
Fuyao
         
Vitro
Crinamex
Autotemplex
Vitroflex
   
Saint Gobian Sekurit
Sekurit
       









 


 
2010 General Motors Return Guidelines
Final:  February 15, 2010
 
34

--------------------------------------------------------------------------------

 
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010






EXHIBIT I


TITLE SHIPPING and HANDLING PROCEDURE


This procedure will assure timely payment and processing of returned rental
vehicle(s) to General Motors.  All titles must be received within three (3)
Business days of the vehicle’s return to retain the original return date.  All
titles must be sent to the SGS Title Center to the address below:


SGS Title Center
9805-C North Cross Center Court
Huntersville, NC 28078
704-997-1082


Furthermore, all title shipments to the title center must contain a packing
list.  The packing list must contain the following information:


Company name and address
Contact name and phone number
FAX number
Full Vehicle Identification Number (VIN), for each title in the package.


An example of a packing list is shown below.  For packages containing more than
ten titles, e-Mail an Excel Spreadsheet with a list of the full VIN for all
titles to be sent to, Mike.Guthrie@sgs.com or susan.miller@sgs.com at the SGS
Title Center.  The spreadsheet should contain the same contact information shown
above for a packing list.  The Title Center will enter the VIN list into their
system and use it to verify the titles have been received and processed.  The
sender will be notified of any missing or incorrect titles.


SAMPLE PACKING LIST




PACKING LIST


Friendly Rent A Car
123 USA Drive
Anywhere, USA 12312


John Doe
Phone                    123-123-4567
FAX                      123-123-7654




Full VIN for each title contained in the package.






 
2010 General Motors Return Guidelines
Final:  February 15, 2010




 
35

--------------------------------------------------------------------------------

 
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010






EXHIBIT J
Aluminum / Alloy Wheel Repair Guidelines


The photos below are examples of aluminum / alloy wheel damage and the
appropriate charges associated with each example.
 
 
[Graphic Omitted]
 
 
*  Minor scuff   non-chargeable
 
*  Light scratches that can be repaired with light sanding will be charged a
$50.00 MET Appearance Fee

*  Substantial amount of material removed.  Must be charged for a wheel repair
as shown below


 




 
2010 General Motors Return Guidelines
Final:  February 15, 2010
 
36

--------------------------------------------------------------------------------

 
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010






The following guidelines have been established to define the extent of
repairable damage to an aluminum / alloy wheel.  The charge for wheels damaged
as described below including mounting and balancing will be as follows:  All car
and truck aluminum / Alloy clear coat or paint $165.00, all car and truck
polished aluminum / Alloy $235.00, all car and truck chrome plated aluminum /
Alloy or steel $205.00.


·  
The damaged area to be repaired cannot exceed 90 degrees of the wheel’s
circumference, see chart below.

·  
Curb rash is defined as a scrape or gouge to the outboard rim flange.  This is
the part of the wheel where a clip-on or balance weight would attach.



[Graphic Omitted]


·  
On a flanged wheel (one that will accept a clip-on balance weight), the damage
cannot be deeper than 7 mm or (9/32”) 0.280”, which is the approximate distance
to the surface where the lead or steel weight rests.

 
 
[Graphic Omitted]




·  
On a flangeless wheel (one that will not accept a clip-on balance weight), the
damage cannot be deeper than 3 mm or (1/8”) 0.120”.



 
[Graphic Omitted]
 


 
2010 General Motors Return Guidelines
Final:  February 15, 2010
 
37

--------------------------------------------------------------------------------

 
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010

 
·  
Damage to any other part of the wheel or damage to the rim flange exceeding the
above conditions is not repairable and would require replacement.

·  
A wheel with a crack or dent of any type is not acceptable for repair.



ALLOWABLE WHEEL DAMAGE AREA IN INCHES
WHEEL SIZE
CIRCUMFERENCE
90 DEGREE
DAMAGE AREA
IN INCHES
14”
44”
11”
15”
47”
12”
16”
50”
12”
17”
54”
14”
18”
57”
14”
19”
60”
15”
20”
63 ”
16”
22”
69”
17”







Only GM Approved Wheel Refinisher:  Transwheel Corp.  1-800-892-3733








 
 
2010 General Motors Return Guidelines
Final:  February 15, 2010
 
 38

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.
[Missing Graphic Reference]
Attachment 1C and 3C
GENERAL MOTORS 2010 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after February 15, 2010




EXHIBIT H
(Revised - April 14, 2010)

 
GM WINDSHIELD GLASS MANUFACTURERS






MANUFACTURER
BRAND
BRAND
BRAND
BRAND
BRAND
AGC
AP Tech
AP Technoglass
Asahi of America
Asahi
AP
Carlex
         
Pilkington
LOF
United LN
     
PPG
PGW
       
Guardian
         
Fuyao
         
Vitro
Crinamex
Autotemplex
Vitroflex
   
Saint Gobian Sekurit
Sekurit
       







 





2010 General Motors Return Guidelines
Final:  February 15, 2010
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED
BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. 

 
REFERNCE INFORMATION ONLY. FOR DETAILED
RELEASE INFO, REFER TO VDS AND EPL
GM CONFIDENTIAL
2010 Tire Usage Chart with Construction Number
 
Product
Nameplate
Model
Tire Size
Part
Number
Cons.
Number
Service
Desc
Tread Type
Side
wall
Tire Brand
Tire Trade Name
RPO
TPC No
Mass
Police
Z
Saturn
Astra
225/40ZR18 P205/55R16 P225/45R17 T115/70R16
94728968
93357835
93357836
93358013
6X1430V
5X1330H
0505716B
47702
92W
89T
90H
92M
HWY
AL2
AL3
SOR
BW
BW
BW
BW
Dunlop
Goodyear
Hankook Continental
SP SPORT 01
Eagle LS2
H725A
CST 17
NA
NA
NA
NA
N/A
1338MS 1273MS
610
10.5
9.7
9.9
4.5
 
Y
Chevrolet
Corvette
P245/40ZR18 P245/40ZR18 P275/35ZR18
9597281
9597283
9594364
0X1302G
0X1322D
0X1341R
(88Y)
(88Y)
(87Y)
RF4
RF4
RF4
BW
BW
BW
Goodyear
Goodyear
Goodyear
Eagle F1 GS-2 EMT Eagle F1 SC EMT Eagle F1 SC EMT
XBH
XND
XFA
1215
1217
1213
12.7
12.8
13.4
       
P285/30ZR19 P285/35ZR19 P285/35ZR19 P325/30ZR19 P335/25ZR20
9597151
9597282
9597284
9594365
9597152
S149019Y
0X1312G
0X1332D
0X1353C
S149020L
(87Y)
(90Y)
(90Y)
(94Y)
(94Y)
RF4
RF4
RF4
RF4
RF4
BW
BW
BW
BW
BW
Michelin
Goodyear
Goodyear
Goodyear
Michelin
Pilot Sport 2ZP Eagle F1 GS-2 EMT Eagle F1 SC EMT Eagle F1 SC EMT Pilot Sport
2ZP
XFG
YPI
YTK
YFJ
YPS
1317
1216
1218
1214
1318
14.0
15.6
14.1
16.0
15.8
 
W
Chevrolet
Impala
P225/60R16 P225/60R16
9595364
9596038
PT144/4A
3X1540P
97V
97S
AL3
ALS
BW
BW
Pirelli
Goodyear
P6 FourSeasons Integrity
&QPP
QPX
1286MS 1298MS
11.0
10.9
Yes
     
P235/50R18
9595621
2X1560G
97W
AL3
BW
Goodyear
Eagle RS-A
QDG
1242MS
12.5
       
T125/70D16
9597907
G38611B
96M
SPR
BW
Maxxis
MAXXIS
ZFH
513
7.5
 
TA
Chevrolet
HHR
P215/50R17 P215/55R16
9596224
9594284
DW736Q
DP520T
90T
91H
AL2
AL3
BW
BW
Firestone
Firestone
Firehawk GTA 03 Firehawk GTA
QBV
QDJ
1288MS 1209MS
11.2
10.0
       
P215/55R16 P225/45R18 T115/70D15
9595766
9597384
9595431
DX135Q
134464D
2X1550B
91S
91W
90M
AL2
TBD
SPR
BW
BW
BW
Firestone
Michelin
Goodyear
Affinity S4
Pilot HX MXM4 Convenience Spare
QDB
TBD
NONE
1287MS 1313MS
517
10.0
11.6
4.2
 
N
Cadillac
SRX
P235/55R20
9597405
MIC9597405
102H
AL3
BW
Michelin
TBD
QRX
1315MS
0.0
       
P235/65R18
9597403
MIC9597403
104H
AL3
BW
Michelin
TBD
QMY
1314MS
0.0
       
T135/70R18
9598115
G32213F
104M
SPR
BW
Maxxis
MAXXIS
ZAA
620
7.0
 
N
SAAB
9-4x
235/55R20 P235/55R20 P235/65R18 T135/70R18
9597406
9597405
9597403
9598115
CON9597406 MIC9597405 MIC9597403 G172A3C
102W
102H
104H
104M
HW4
AL3
AL3
SPR
BW
BW
BW
BW
Continental Michelin
Michelin
Maxxis
TBD
TBD
TBD
Convenience Spare
QJO
QRX
QMY
ZAA
1316
1315MS 1314MS
620
0.0
0.0
0.0
7.0
 
M
Opel
Opel GT
245/45R18
9597956
067635.
100W
HW4
BW
Bridgestone
Potenza RE050A
QVX
NONE
0.0
 
M
Pontiac
Solstice
P245/45R18
9596139
4X1441C
96W
HW4
BW
Goodyear
Eagle F1 GS
QSL
1294
11.4
       
P245/45R18
9598498
7X1400K
96W
AL3
BW
Goodyear
Eagle F1 A/S
QKR
1377MS
0.0
 
M
Saturn
Sky
P245/45R18
9596139
4X1441C
96W
HW4
BW
Goodyear
Eagle F1 GS
QSL
1294
11.4
       
P245/45R18
9598498
7X1400K
96W
AL3
BW
Goodyear
Eagle F1 A/S
QKR
1377MS
0.0
 



 
 
1
 
 

--------------------------------------------------------------------------------

 
REFERNCE INFORMATION ONLY. FOR DETAILED
RELEASE INFO, REFER TO VDS AND EPL
GM CONFIDENTIAL
2010 Tire Usage Chart with Construction Number
 
Product
Nameplate
Model
Tire Size
Part
Number
Cons.
Number
Service
Desc
Tread Type
Side
wall
Tire Brand
Tire Trade Name
RPO
TPC No
Mass
Police
K
Cadillac
DTS
LT235/60R17E LT235/60R17E P235/55R17
P235/55R17 P235/60R17/EL P245/50R18
T125/70R17
9595590
9596048
9593072
9593586
9593610
9595276
9598109
3X0050A 3X0050A 5X1122Q
F2730U
7X1280F
DV880Q
42032
112S
112S
98H
98H
103S
99H
98M
ALS
ALS
AL3
AL3
ALS
AL3
SPR
WS
BW
BW
BW
WS
BW
BW
Goodyear Goodyear Goodyear Michelin Goodyear Bridgestone Continental
Radial LS
Radial LS
Eagle RS-A
MXV4+
Eagle LS
Turanza EL400
CST 17
QSG
QSG
QNB
QCH
QLD
QJE
NONE
2019MS 2019MS 1160MS 1160MS 1171MS 1247MS
614
16.1
16.1
11.0
12.0
14.0
13.6
5.0
 
H
Buick
Lucerne
P235/55R17
P235/55R17
P245/50R18
T125/70R16
T125/70R17
9593072
9593586
9595276
9595277
9598109
5X1122Q
F2730U
DV880Q 0205601C
42032
98H
98H
99H
96M
98M
AL3
AL3
AL3
SPR
SPR
BW
BW
BW
BW
BW
Goodyear Michelin Bridgestone Hankook Continental
Eagle RS-A
MXV4+
Turanza EL400
S300
CST 17
QNB
QCH
QJE
NONE
NONE
1160MS 1160MS 1247MS
615
614
11.0
12.0
13.6
0.0
5.0
 
E-8
Pontiac
G8
245/40R19
245/45R18
P245/40R19
P245/45R18
92201920 92201919 92206523 92202618
DS71B
DP71B
7X1411D 7X1382D
94W
96V
94W
100V
HW4
HW4
AL3
AL3
BW
BW
BW
BW
Bridgestone Bridgestone Goodyear Goodyear
Potenza RE050A Potenza RE050A
Eagle RS-A
Eagle LS2
QCZ
QWD
RP2
R1L
1347
1346
1366MS 1060MS
11.9
13.1
0.0
0.0
 
D
Cadillac
CTS
P235/50R18
9596641
133945N.
97V
AL3
BW
Michelin
Pilot HX MXM4 S2
QKE
1321MS
0.0
       
P235/55R17
9596638
133939M.
98H
AL3
BW
Michelin
Pilot HX MXM4 S9
QCH
1160MS
0.0
       
T135/70R18
9598115
G32213F
104M
SPR
BW
Maxxis
MAXXIS
ZAA
620
7.0
 
D
Cadillac
CTS-V
P255/40ZR19
9596643
S49048M
96Y
HW4
BW
Michelin
Pilot Sport 2
Q42
1356
12.4
       
P285/35ZR19
9596644
S49049K
99Y
HW4
BW
Michelin
Pilot Sport 2
Q42
1357
13.8
 
D
Cadillac
STS
255/45R18
P235/50R17
P235/50R17 P235/50ZR18 P255/45R17 P255/45ZR18 T125/70R16
9596944
9594274
9594276
9596668
9595219
9596669
9594279
BF025900 F3151M
F3152R
F3182M
F3181H
F3153N
2X1540A
99Y
 95S
95V
97W
98V
99W
96M
HW4
ALS
AL3
AL3
AL3
AL3
SPR
BW
BW
BW
BW
BW
BW
BW
Bridgestone Michelin Michelin Michelin Michelin Michelin Goodyear
BS Potenza RE050A Energy LX4
Pilot HX MXM4
Pilot HX MXM4
Pilot HX MXM4
Pilot HX MXM4
Convenience Spare
QAF
QKP
QKS
Q12
Q11
Q12
JL9
1342
1196MS 1198MS 1289MS 1230MS 1290MS
604
12.3
10.8
12.1
13.8
12.0
14.0
5.1
 
D
Cadillac
STS-V
P255/45R18
9595787
PGK028
99Y
RF4
BW
Pirelli
Euforia
Q19
1248
14.6
       
P275/40R19
9595788
PGL025
101Y
RF4
BW
Pirelli
Euforia
Q19
1249
15.7
 
8
Chevrolet
Express
LT215/85R16/E LT225/75R16/E
9595584
9594172
80E99275 U05107R
112S
115S
ALS
ALS
BW
BW
General
Uniroyal
AMERITRAC
Laredo HP
QEC
QHF
2016
2011MS
17.5
17.5
       
LT245/75R16/E
9594727
BS836T
120S
ALS
BW
Bridgestone
V-Steel RIB R265
QLP
NONE
20.0
       
LT245/75R16/E
9594923
DR353T
120S
ALS
BW
Bridgestone
V-Steel RIB R265
QIZ
2012MS
17.7
       
P245/70R17
9597917
90075
108S
ALS
BW
General
AMERITRAC
QPR
1352MS
13.6
 

 
 
 
 
2

 
 

--------------------------------------------------------------------------------

 
REFERNCE INFORMATION ONLY. FOR DETAILED
RELEASE INFO, REFER TO VDS AND EPL
GM CONFIDENTIAL
2010 Tire Usage Chart with Construction Number
 
Product
Nameplate
Model
Tire Size
Part
Number
Cons.
Number
Service
Desc
Tread Type
Side
wall
Tire Brand
Tire Trade Name
RPO
TPC No
Mass
Police
8
GMC
Savana
LT215/85R16/E LT225/75R16/E LT245/75R16/E LT245/75R16/E P245/70R17
9595584
9594172
9594727
9594923
9597917
80E99275
U05107R
BS836T
DR353T
90075
112S
115S
120S
120S
108S
ALS
ALS
ALS
ALS
ALS
BW
BW
BW
BW
BW
General
Uniroyal Bridgestone Bridgestone General
AMERITRAC
Laredo HP
V-Steel RIB R265
V-Steel RIB R265 AMERITRAC
QEC
QHF
QLP
QIZ
QPR
2016
2011MS NONE 2012MS 1352MS
17.5 17.5 20.0 17.7 13.6
 
7L
Chevrolet
Equinox
P225/65R17
P235/55R18
9597966
9597627
134747G
0707609A
100T
99T
ALS
AL2
BW
BW
Michelin Hankook
Latitude touring H725/OPTIMO
QYZ
QNT
1326MS 1324MS
11.6 0.0
       
P235/55R19
9597628
0707623A
101H
AL3
BW
Hankook
H725/OPTIMO
QDT
1325MS
13.8
       
T145/70R17
9596651
G172A3C
106M
SPR
BW
Maxxis
Convenience Spare
NONE
623
7.0
 
7L
GMC
Terrain
P225/65R17
P235/55R18
P235/55R19
P235/55R19
T145/70R17
9597966
9597944
9597628
9598752
9596651
133928Q
134960B HAN9597628 0707623A
G172A3C
100T
99T
101H
101H
106M
ALS
AL2
AL3
AL3
SPR
BW
BW
BW
BW
BW
Michelin Michelin Hankook Hankook
Maxxis
Latitude touring
Latitude touring
TBD
H725/OPTIMO Convenience Spare
QYZ
QNT
QDT
QDT
NONE
1326MS 1380MS 1325MS 1325MS
623
17.0 12.3 0.0 13.8 7.0
 
7L
Saturn
Vue
P225/60R17
P235/55R18
P235/60R17
P235/65R16
9597677
 9596477
9598377
9596277
6X1280A
0505607A
EB576Q
DZ373Q
98S
99H
100H
101S
ALS
AL3
AL3
AL2
BW
BW
BW
BW
Goodyear Hankook Firestone Firestone
Integrity
H725
DESTINATION LE DESTINATION LE
QKY
QDP
QMU
QKG
1264MS 1301MS 1268MS 1099MS
10.6 13.4 13.4 13.4
       
T135/70R16
9596985
G31912E
100M
SPR
BW
Maxxis
MAXXIS
TBD
609
5.0
 
7L
Suzuki
XL7
P235/60R17
9598377
EB576Q
100H
AL3
BW
Firestone
DESTINATION LE
QMU
1268MS
13.4
       
P235/65R16
9596277
DZ373Q
101S
AL2
BW
Firestone
DESTINATION LE
QKG
1099MS
13.4
       
T155/90D16
9597854
G33511B
110M
SPR
BW
Maxxis
MAXXIS
ZAA
508
7.5
 
3Z
Chevrolet
Malibu
P215/55R17
P225/50R17
P225/50R18
P225/50R18
T125/70D16
9597699
9595515
9595888
9596797
9597907
ED072Q
0305308O
3X1510J
LA190Q
G38611B
93S
93S
94T
94W
96M
AL2
AL2
AL2
HW4
SPR
BW
BW
BW
BW
BW
Bridgestone Hankook Goodyear Bridgestone Maxxis
FS FR710
H725A
Eagle LS2
Potenza RE050A MAXXIS
QGG
QAD
QYH
QGQ
ZFH
1323MS 1292MS 1257MS
1291
513
9.9 10.3 11.6 13.0 7.5
 
3Z
Pontiac
G6
P215/55R17
P225/50R17
P225/50R18
P225/50R18
T125/70D16
9597699
9595515
9595888
9596797
9592173
ED072Q
0305308O
3X1510J
LA190Q
2X9934B
93S
93S
94T
94W
96M
AL2
AL2
AL2
HW4
SPR
BW
BW
BW
BW
BW
Bridgestone Hankook Goodyear Bridgestone Goodyear
FS FR710
H725A
Eagle LS2
Potenza RE050A Convenience Spare
QGG
QAD
QYH
QGQ
ZFH
1323MS 1292MS 1257MS
1291
513
9.9 10.3 11.6 13.0 4.2
 
3Z
Saturn
AURA
P215/55R17
P225/50R17
P225/50R18
T125/70D16
9597699
9595515
9595888
9597907
ED072Q
0305308O
3X1510J
G38611B
93S
93S
94T
96M
AL2
AL2
AL2
SPR
BW
BW
BW
BW
Bridgestone Hankook Goodyear
Maxxis
FS FR710
H725A
Eagle LS2
MAXXIS
QGG
QAD
QYH
ZFH
1323MS 1292MS 1257MS
513
9.9 10.3 11.6 7.5
 

 
 3
 
 

--------------------------------------------------------------------------------

 
REFERNCE INFORMATION ONLY. FOR DETAILED
RELEASE INFO, REFER TO VDS AND EPL
GM CONFIDENTIAL
2010 Tire Usage Chart with Construction Number
 
Product
Nameplate
Model
Tire Size
Part
Number
Cons.
Number
Service
Desc
Tread Type
Side
wall
Tire Brand
Tire Trade Name
RPO
TPC No
Mass
Police
3A
Chevrolet
Cobalt
195/65R15 225/40R18 P195/60R15 P205/50R17 P205/55R16 T115/70D15 T115/70R16
9598473
9597587
9598472
9595430
9597022
9595431
90539545
7X1450
88610
57711
33/4H
0505208A
2X1550B
DD424G
89S
92Y
87S
90H
89H
90M
92M
ALS
HW4
ALS
AL3
AL3
SPR
SPR
BW
BW
BW
BW
BW
BW
BW
Goodyear Continental Continental
Pirelli
Hankook
Goodyear
Firestone
Integrity
Sport Contact 2 Touring Contact AS P6 FourSeasons H725
Convenience Spare Tempa Spare
N2H
QPA
RPJ
QBU
QLG
NONE
NONE
1365MS
1322
1179MS 1267MS 1130MS
517
610
8.4 12.0 8.4 10.4 10.3 4.2
4.2
       
T115/70R16
9598593
EC189-G
92M
SPA
BW
Firestone
Tempa Spare
NA
610
4.5
 
3A
Pontiac
G5
P195/60R15 P205/50R17 P205/55R16 T115/70D15 T115/70R16 T115/70R16
9598472
9595430
9597022
9595431
90539545
9598593
57711
33/4H
0505710C
2X1550B
DD424G
EC189-G
87S
90H
89H
90M
92M
92M
ALS
AL3
AL3
SPR
SPR
SPA
BW
BW
BW
BW
BW
BW
Continental
Pirelli
Hankook
Goodyear
Firestone
Firestone
Touring Contact AS P6 FourSeasons H725A Convenience Spare Tempa Spare Tempa
Spare
RPJ
QBU
QLG
NONE
NONE
NA
1179MS 1267MS 1130MS
517
610
610
8.4 10.4 10.3 4.2
4.2
4.5
 
2T
Chevrolet
Aveo
185/55R15 185/55R15 P185/60R14 P185/60R14 T105/70D14 T105/70D14
96653069
96887759
96534945
96534945
96534929
96534929
P96653069
EC509Q
KE-5H
GT811A01 HAN96534929 UM96534929
82V
82V
82H
82H
84M
84M
AL3
AL3
AL3
AL3
SPR
SPR
BW
BW
BW
BW
BW
BW
Hankook
Firestone
Hankook
Kumho
Hankook
Kumho
H418
Firehawk GTV
H420
722
S400
121
?
?
Q98
Q98
QQS
QQS
NONE 1345MS 1068MS 1068MS NONE
NONE
0.0
8.2
7.0
7.3
0.0
0.0
 
2T
Pontiac
G3
185/55R15 185/55R15 P185/60R14 P185/60R14 T105/70D14 T105/70D14
96653069
96887759
96534945
96534945
96534929
96534929
P96653069
EC509Q
KE-5H
GT811A01 HAN96534929 UM96534929
82V
82V
82H
82H
84M
84M
AL3
AL3
AL3
AL3
SPR
SPR
BW
BW
BW
BW
BW
BW
Hankook
Firestone
Hankook
Kumho
Hankook
Kumho
H418
Firehawk GTV
H420
722
S400
121
?
?
Q98
Q98
QQS
QQS
NONE 1345MS 1068MS 1068MS NONE
NONE
0.0
8.2
7.0
7.3
0.0
0.0
 
2T
Pontiac
Vibe
215/50R17 P205/55R16 P215/50R17
42652-AG070
42652-AG010
42652-AG091-A
UN42652-AG0 DY42652-AG0
TBD
91V
89H
90H
HW4
AL3
AL3
BW
BW
BW
Dunlop
Goodyear
Firestone
SP9000
Eagle RS-A Transforce AT
NONE
NONE
NONE
NONE
NONE
NONE
0.0
0.0
0.0
       
T135/70R16 T135/80R16
42652-02690
42652-01070
IR42652-0269
IR42652-0107
100M
101M
SPR
SPR
BW
BW
Firestone
Firestone
Tempa Spare
Tempa Spare
NONE
NONE
NONE
NONE
0.0
0.0
 

 
 
 
 
4
 
 

--------------------------------------------------------------------------------

 
REFERNCE INFORMATION ONLY. FOR DETAILED
RELEASE INFO, REFER TO VDS AND EPL
GM CONFIDENTIAL
2010 Tire Usage Chart with Construction Number
 
Product
Nameplate
Model
Tire Size
Part
Number
Cons.
Number
Service Desc
Tread Type
Side
wall
Tire Brand
Tire Trade Name
RPO
TPC No
Mass
Police
2T
Pontiac
Wave
185/55R15
185/55R15
P185/60R14
P185/60R14
T105/70D14
T105/70D14
96653069 96887759 96534945 96534945 96534929 96534929
P96653069
EC509Q
KE-5H
GT811A01 HAN96534929 UM96534929
82V
82V
82H
82H
84M
84M
AL3
AL3
AL3
AL3
SPR
SPR
BW
BW
BW
BW
BW
BW
Hankook Firestone Hankook
Kumho
Hankook
Kumho
H418
Firehawk GTV
H420
722
S400
121
?
?
Q98
Q98
QQS
QQS
NONE 1345MS 1068MS 1068MS NONE NONE
0.0 8.2 7.0 7.3 0.0 0.0
 
2J
Chevrolet
Optra
P195/55R15
P195/55R15
96458016 96458016
HAN96458016 KUM96458016
84V
84V
ALS
ALS
BW
BW
Hankook
Kumho
H420
ECSTA HP4
QTL
QTL
NONE NONE
0.0 0.0
       
T125/70D15
96212162
HAN96212162
95M
SPR
BW
Hankook
S400
QQT
NONE
0.0
       
T125/70D15
96212162
KUM96212162
95M
SPR
BW
Kumho
121
QQT
NONE
0.0
 
17
Buick
Enclave
P255/55R20
P255/60R19
P255/60R19
T145/70R17
9598549
9596132
9596574
9596651
ED883Q
4X1431B
133928Q
G172A3C
107H
108H
108S
106M
AL3
AL3
ALS
SPR
BW
BW
BW
BW
Bridgestone Goodyear Michelin
Maxxis
Dueler A/T
Eagle RS-A
Latitude touring Convenience Spare
QQD
QCW
QUP
NONE
1372MS 1263MS 1278MS
623
16.9 15.5 17.0 7.0
 
17
Chevrolet
Traverse
P245/70R17
P255/55R20
P255/65R18
T145/70R17
9597511
9598549
9595797
9596651
55367
ED883Q
3X1491D
G172A3C
108S
107H
109S
106M
ALS
AL3
ALS
SPR
BW
BW
BW
BW
General Bridgestone Goodyear
Maxxis
Grabber HTS
Dueler A/T
Fortera HL
Convenience Spare
QPR
QQD
QLW
NONE
1359MS 1372MS 1259MS
623
14.6 16.9 16.4 7.0
 
17
GMC
Acadia
P255/55R20
P255/60R19
P255/65R18
T145/70R17
9598549
9596132
9595797
9596651
ED883Q
4X1431B
3X1491D
G172A3C
107H
108H
109S
106M
AL3
AL3
ALS
SPR
BW
BW
BW
BW
Bridgestone Goodyear Goodyear
Maxxis
Dueler A/T
Eagle RS-A
Fortera HL
Convenience Spare
QQD
QCW
QLW
NONE
1372MS 1263MS 1259MS
623
16.9 15.5 16.4 7.0
 
17
Saturn
OUTLOOK
P255/55R20
9598549
ED883Q
107H
AL3
BW
Bridgestone
Dueler A/T
QQD
1372MS
16.9
       
P255/65R18
9595797
3X1491D
109S
ALS
BW
Goodyear
Fortera HL
QLW
1259MS
16.4
       
T145/70R17
9596651
G172A3C
106M
SPR
BW
Maxxis
Convenience Spare
NONE
623
7.0
 
15
Hummer
H2
LT305/60R20
9595939
4X0022A
118S
AT
BW
Goodyear
Wrangler SR-A
QHJ
2338
26.5
       
LT315/70R17D
9594592
U05156L
121Q
OOR
BW
Goodrich
All Terrain T/A KO
QHW
2327
29.4
 
12
Chevrolet
Colorado
P215/70R16
P235/50R18
P235/75R16
P235/75R16
P265/70R17
T155/90D17
9598232
9595621
9596400
9597839
9597149
9597838
293215
2X1560G
3X1441M
EC168G
DZ504G
G355A1A
99S
97W
106S
106S
113S
112M
ALS
AL3
ALS
OOR
OOR
SPR
BW
BW
BW
BW
BW
BW
General Goodyear Goodyear Firestone Bridgestone Maxxis
Grabber HTS
Eagle RS-A
Wrangler S/T DESTINATION AT Dueler A/T
Spare tire
QRD
QDG
QNF
QSR
QJP
ZCY
1374MS 1242MS 1272MS 2346
2345
518
11.0 12.5 14.5 15.5 18.7 8.1
 

 
 5
 
 

--------------------------------------------------------------------------------

 
REFERNCE INFORMATION ONLY. FOR DETAILED
RELEASE INFO, REFER TO VDS AND EPL
GM CONFIDENTIAL
2010 Tire Usage Chart with Construction Number
 
Product
Nameplate
Model
Tire Size
Part
Number
Cons.
Number
Service
Desc
Tread Type
Side
wall
Tire Brand
Tire Trade Name
RPO
TPC No
Mass
Police
12
GMC
Canyon
P215/70R16 P235/50R18
9598232
9595621
293215
2X1560G
99S
97W
ALS
AL3
BW
BW
General
Goodyear
Grabber HTS
Eagle RS-A
QRD
QDG
1374MS 1242MS
11.0
12.5
       
P235/75R16
9596400
3X1441M
106S
ALS
BW
Goodyear
Wrangler S/T
QNF
1272MS
14.5
       
P235/75R16
9597839
EC168G
106S
OOR
BW
Firestone
DESTINATION AT
QSR
2346
15.5
       
P265/70R17
9597149
DZ504G
113S
OOR
BW
Bridgestone
Dueler A/T
QJP
2345
18.7
       
T155/90D17
9597838
G355A1A
112M
SPR
BW
Maxxis
Spare tire
ZCY
518
8.1
 
12
Hummer
H-3
LT285/75R16 P265/75R16 P265/75R16 P265/75R16
9595349
9592844
9597979
9598087
DW561Q
8D1010J
134098F
134098F
116Q
114H
114T
114T
OOR
AT
AT
AT
BW
BW
BW
BW
Bridgestone Goodyear Goodrich Goodrich
Dueler A/T
Wrangler RT/S
Rugged Trail T/A Rugged Trail T/A
QLB
QHS
QAX
ZAX
2330
NONE
2353
2353
24.0
19.0
18.3
18.3
 
12
Hummer
H-3G
LT285/75R16
9595349
DW561Q
116Q
OOR
BW
Bridgestone
Dueler A/T
QLB
2330
24.0
       
P265/75R16
9592844
8D1010J-SA
114H
AT
BW
Goodyear
Wrangler RT/S
QHS
NONE
19.0
 
12
Hummer
H3T
LT285/75R16 P265/75R16 P265/75R16 P265/75R16
9595349
9592844
9597979
9598087
DW561Q
8D1010J
134098F
134098F
116Q
114H
114T
114T
OOR
AT
AT
AT
BW
BW
BW
BW
Bridgestone Goodyear Goodrich Goodrich
Dueler A/T
Wrangler RT/S
Rugged Trail T/A Rugged Trail T/A
QLB
QHS
QAX
ZAX
2330
NONE
2353
2353
24.0
19.0
18.3
18.3
 
1
Cadillac
Escalade
P265/65R18
9595443
DX199G
112S
AL2
BW
Bridgestone
Dueler H/T
QXK
1239MS
18.2
       
P265/65R18
9595446
LA171T
112H
AL3
BW
Bridgestone
Dueler H/L
QXO
1240MS
18.5
       
P285/45R22
9595860
D0138Q
110H
AL3
BW
Bridgestone
Dueler H/L Alenza
QST
1261MS
19.3
 
1
Cadillac
Escalade
P265/65R18
9595443
DX199G
112S
AL2
BW
Bridgestone
Dueler H/T
QXK
1239MS
18.2
     
ESV
                             
P265/65R18
9595446
LA171T
112H
AL3
BW
Bridgestone
Dueler H/L
QXO
1240MS
18.5
       
P285/45R22
9595860
D0138Q
110H
AL3
BW
Bridgestone
Dueler H/L Alenza
QST
1261MS
19.3
 
1
Cadillac
Escalade Ext
P265/65R18
9595443
DX199G
112S
AL2
BW
Bridgestone
Dueler H/T
QXK
1239MS
18.2
       
P265/65R18
9595446
LA171T
112H
AL3
BW
Bridgestone
Dueler H/L
QXO
1240MS
18.5
       
P285/45R22
9595860
D0138Q
110H
AL3
BW
Bridgestone
Dueler H/L Alenza
QST
1261MS
19.3
 
1
Chevrolet
Avalanche
P265/65R18 P265/70R17 P265/70R17
9595979
9598256
9598681
DY284G
88750.
8X1420B
112S
113H
113S
OOR
OOR
AL2
BW
BW
BW
Bridgestone General
Goodyear
Dueler A/T RH-S AMERITRAC TR Wrangler HP
QXN
QBL
QAN
2337
2356
1183MS
18.6
17.0
17.0
       
P275/55R20 P285/50R20
9598428
9597940
EC513Q
5X1430
111S
111H
AL2
AL3
BW
BW
Bridgestone Goodyear
Dueler H/L Alenza
Eagle GT2
QSS
QHX
1245MS 1341MS
18.9
18.5
 

 
 6
 
 

--------------------------------------------------------------------------------

 
REFERNCE INFORMATION ONLY. FOR DETAILED
RELEASE INFO, REFER TO VDS AND EPL
GM CONFIDENTIAL
2010 Tire Usage Chart with Construction Number
 
Product
Nameplate
Model
Tire Size
Part
Number
Cons.
Number
Service
Desc
Tread Type
Side
wall
Tire Brand
Tire Trade Name
RPO
TPC No
Mass
Police
1
Chevrolet
Silverado
LT245/70R17C P245/70R17
P245/70R17
P265/65R18
P265/65R18
P265/65R18
P265/65R18
9595505
9595310
9597589
9595979
9595980
9597230
9597231
DX998G
74345
86000
DY284G
DY284G
EB546G
EB546G
108Q
108H
108S
112S
112S
112S
112S
AT
ALS
ALS
OOR
OOR
ALS
ALS
BW
BW
BW
BW
WOL
BW
WOL
Firestone
General
General Bridgestone Bridgestone Bridgestone Bridgestone
Transforce AT AMERITRAC AMERITRAC
Dueler A/T RH-S Dueler A/T RH-S
FS Destination LE
FS Destination LE
QXR
QNM
QPR
QXN
QXQ
QMG
QMH
2332
NONE 1234MS
2337
2337
1302MS 1302MS
17.6
15.3
14.6
18.6
18.6
18.6
18.6
       
P265/70R17
P265/70R17
P265/70R17
P265/70R17
P265/70R17
P275/55R20
P275/55R20
9593913
9594342
9594729
9594730
9598256
9597132
9598428
8D1051D 8D1051D 1X1051D 1X1051D
88750.
3X1421A
EC513Q
113S
113S
113S
113S
113H
111S
111S
OOR
OOR
ALS
ALS
OOR
AL2
AL2
BW
WOL
BW
WOL
BW
BW
BW
Goodyear Goodyear Goodyear Goodyear
General
Goodyear Bridgestone
Wrangler AT/S Wrangler AT/S Wrangler S/T Wrangler S/T AMERITRAC TR Eagle LS2
Dueler H/L Alenza
QJP
QJM
QVL
QVM
QBL
QSS
QSS
2323
2323
1210MS 1210MS
2356
1245MS 1245MS
18.6
18.6
17.6
17.6
17.0
18.4
18.9
 
1
Chevrolet
Silverado HD
LT225/75R17 LT225/75R17 LT245/75R16/E LT245/75R16/E LT265/70R17/E LT265/70R17/E
LT265/75R16 LT265/75R16/E
9597299
9597339
9594923
9597592
9595449
9595675
9597471
9595243
88295
88490
DR353T
DZ796T
DX488G 3X0083A
6X0080
EA921T
116Q
116Q
120S
120R
121Q
121S
123R
123Q
HWY
OOR
ALS
OOR
AT
AT
OOR
OOR
BW
BW
BW
BW
BW
BW
BW
BW
General
General Bridgestone Bridgestone Bridgestone Goodyear Goodyear Bridgestone
Grabber AW
Grabber TR
V-Steel RIB R265 Duravis M773
Duravis M700 Wrangler SR-A Wrangler Silent Armor Duravis M773
QBD
QCV
QIZ
QIW
QXT
QXU
QIT
QER
2020
2343
2012MS
2310
2334
2336
NONE
2331
17.7
17.9
17.7
18.5
22.0
22.2
23.6
21.7
 
1
Chevrolet
Suburban
LT245/75R16/E LT245/75R16/E LT245/75R16/E LT265/70R17/E LT265/75R16 P265/65R18
P265/70R17
P265/70R17
P275/55R20
P285/50R20
9594727
9594923
9597592
9595449
9597471
9595446
9598256
9598681
9598428
9597940
BS836T
DR353T
DZ796T
DX488G
6X0080
LA171T
88750.
8X1420B
EC513Q
5X1430
120S
120S
120R
121Q
123R
112H
113H
113S
111S
111H
ALS
ALS
OOR
AT
OOR
AL3
OOR
AL2
AL2
AL3
BW
BW
BW
BW
BW
BW
BW
BW
BW
BW
Bridgestone Bridgestone Bridgestone Bridgestone Goodyear Bridgestone General
Goodyear Bridgestone Goodyear
V-Steel RIB R265
V-Steel RIB R265 Duravis M773
Duravis M700 Wrangler Silent Armor Dueler H/L AMERITRAC TR Wrangler HP
Dueler H/L Alenza Eagle GT2
QLP
QIZ
QIW
QXT
QIT
QXO
QBL
QAN
QSS
QHX
NONE 2012MS
2310
2334
NONE 1240MS
2356
1183MS 1245MS 1341MS
20.0
17.7
18.5
22.0
23.6
18.5
17.0
17.0
18.9
18.5
 

 
 
 7
 
 

--------------------------------------------------------------------------------

 
REFERNCE INFORMATION ONLY. FOR DETAILED
RELEASE INFO, REFER TO VDS AND EPL
GM CONFIDENTIAL
2010 Tire Usage Chart with Construction Number
 
Product
Nameplate
Model
Tire Size
Part
Number
Cons.
Number
Service Desc
Tread Type
Side
wall
Tire Brand
Tire Trade Name
RPO
TPC No
Mass
Police
1
Chevrolet
Tahoe
P265/60R17
P265/60R17
P265/65R18
P265/65R18
P265/65R18
P265/70R17
P265/70R17
9596127
9596127
9595443
9595446
9595979
9593913
9594342
GDY9596127 4X1501C
DX199G
LA171T
DY284G
8D1051D
8D1051D
108H
108H
112S
112H
112S
113S
113S
AL3
AL3
AL2
AL3
OOR
OOR
OOR
BW
BW
BW
BW
BW
BW
WOL
Goodyear Goodyear Bridgestone Bridgestone Bridgestone Goodyear Goodyear
Eagle RS-A
Eagle RS-A
Dueler H/T
Dueler H/L
Dueler A/T RH-S Wrangler AT/S Wrangler AT/S
QVT
QVT
QXK
QXO
QXN
QJP
QJM
1275MS 1275MS 1239MS 1240MS
2337
2323
2323
16.1
16.1
18.2
18.5
18.6
18.6
18.6
Yes Yes
     
P265/70R17
P265/70R17
P265/70R17
P275/55R20
P285/50R20
9596719
9598256
9598681
9598428
9597940
5X1302A
88750.
8X1420B
EC513Q
5X1430
113S
113H
113S
111S
111H
AL2
OOR
AL2
AL2
AL3
BW
BW
BW
BW
BW
Goodyear
General
Goodyear Bridgestone Goodyear
Wrangler HP AMERITRAC TR Wrangler HP
Dueler H/L Alenza Eagle GT2
QGI
QBL
QAN
QSS
QHX
1319MS
2356
1183MS 1245MS 1341MS
19.9
17.0
17.0
18.9
18.5
 
1
GMC
Sierra
LT245/70R17C P245/70R17
P245/70R17
P265/65R18
P265/65R18
P265/65R18
9595505
9595310
9597589
9595979
9595980
9597230
DX998G
74345
86000
DY284G
DY284G
EB546G
108Q
108H
108S
112S
112S
112S
AT
ALS
ALS
OOR
OOR
ALS
BW
BW
BW
BW
WOL
BW
Firestone
General
General Bridgestone Bridgestone Bridgestone
Transforce AT AMERITRAC AMERITRAC
Dueler A/T RH-S Dueler A/T RH-S
FS Destination LE
QXR
QNM
QPR
QXN
QXQ
QMG
2332
NONE 1234MS
2337
2337
1302MS
17.6
15.3
14.6
18.6
18.6
18.6
       
P265/65R18
P265/70R17
P265/70R17
P265/70R17
P265/70R17
P265/70R17
P275/55R20
P275/55R20
9597231
9593913
9594342
9594729
9594730
9598256
9597132
9598428
EB546G
8D1051D
8D1051D
1X1051D
1X1051D
88750.
3X1421A
EC513Q
112S
113S
113S
113S
113S
113H
111S
111S
ALS
OOR
OOR
ALS
ALS
OOR
AL2
AL2
WOL
BW
WOL
BW
WOL
BW
BW
BW
Bridgestone Goodyear Goodyear Goodyear Goodyear
General
Goodyear Bridgestone
FS Destination LE Wrangler AT/S Wrangler AT/S Wrangler S/T Wrangler S/T
AMERITRAC TR Eagle LS2
Dueler H/L Alenza
QMH
QJP
QJM
QVL
QVM
QBL
QSS
QSS
1302MS
2323
2323
1210MS 1210MS
2356
1245MS 1245MS
18.6
18.6
18.6
17.6
17.6
17.0
18.4
18.9
 
1
GMC
Sierra HD
LT225/75R17 LT225/75R17 LT245/75R16/E
9597299
9597339
9594923
88295
88490
DR353T
116Q
116Q
120S
HWY
OOR
ALS
BW
BW
BW
General
General Bridgestone
Grabber AW
Grabber TR
V-Steel RIB R265
QBD
QCV
QIZ
2020
2343
2012MS
17.7
17.9
17.7
       
LT245/75R16/E LT265/70R17/E LT265/70R17/E LT265/75R16 LT265/75R16/E
9597592
9595449
9595675
9597471
9595243
DZ796T
DX488G
3X0083A
6X0080
EA921T
120R
121Q
121S
123R
123Q
OOR
AT
AT
OOR
OOR
BW
BW
BW
BW
BW
Bridgestone Bridgestone Goodyear Goodyear Bridgestone
Duravis M773
Duravis M700 Wrangler SR-A Wrangler Silent Armor Duravis M773
QIW
QXT
QXU
QIT
QER
2310
2334
2336
NONE
2331
18.5
22.0
22.2
23.6
21.7
 

 
 
 8
 
 

--------------------------------------------------------------------------------

 
REFERNCE INFORMATION ONLY. FOR DETAILED
RELEASE INFO, REFER TO VDS AND EPL
GM CONFIDENTIAL
2010 Tire Usage Chart with Construction Number
 
Product
Nameplate
Model
Tire Size
Part
Number
Cons.
Number
Service
Desc
Tread Type
Side
wall
Tire Brand
Tire Trade Name
RPO
TPC No
Mass
Police
1
GMC
Yukon
P265/65R18
P265/65R18
P265/70R17
P265/70R17
P265/70R17
P265/70R17
P275/55R20
P285/50R20
9595443
9595446
9593913
9594342
9598256
9598681
9598428
9597940
DX199G
LA171T
8D1051D 8D1051D
88750.
8X1420B
EC513Q
5X1430
112S
112H
113S
113S
113H
113S
111S
111H
AL2
AL3
OOR
OOR
OOR
AL2
AL2
AL3
BW
BW
BW
WOL
BW
BW
BW
BW
Bridgestone Bridgestone Goodyear Goodyear
General
Goodyear Bridgestone
Goodyear
Dueler H/T
Dueler H/L
Wrangler AT/S Wrangler AT/S AMERITRAC TR Wrangler HP
Dueler H/L Alenza
Eagle GT2
QXK
QXO
QJP
QJM
QBL
QAN
QSS
QHX
1239MS 1240MS
2323
2323
2356
1183MS 1245MS
1341MS
18.2
18.5
18.6
18.6
17.0
17.0
18.9
18.5
 
1
GMC
Yukon - XL
LT245/75R16/E LT245/75R16/E LT245/75R16/E LT265/70R17/E LT265/75R16 P265/70R17
P265/70R17
P275/55R20
P285/50R20
9594727
9594923
9597592
9595449
9597471
9598256
9598681
9598428
9597940
BS836T
DR353T
DZ796T
DX488G
6X0080
88750.
8X1420B
EC513Q
5X1430
120S
120S
120R
121Q
123R
113H
113S
111S
111H
ALS
ALS
OOR
AT
OOR
OOR
AL2
AL2
AL3
BW
BW
BW
BW
BW
BW
BW
BW
BW
Bridgestone Bridgestone Bridgestone Bridgestone Goodyear
General
Goodyear Bridgestone Goodyear
V-Steel RIB R265
V-Steel RIB R265 Duravis M773
Duravis M700 Wrangler Silent Armor AMERITRAC TR Wrangler HP
Dueler H/L Alenza Eagle GT2
QLP
QIZ
QIW
QXT
QIT
QBL
QAN
QSS
QHX
NONE 2012MS
2310
2334
NONE
2356
1183MS 1245MS 1341MS
20.0
17.7
18.5
22.0
23.6
17.0
17.0
18.9
18.5
 
1
GMC
Yukon - XL
P265/65R18
9595443
DX199G
112S
AL2
BW
Bridgestone
Dueler H/T
QXK
1239MS
18.2
     
Denali
                             
P275/55R20
9598428
EC513Q
111S
AL2
BW
Bridgestone
Dueler H/L Alenza
QSS
1245MS
18.9
       
P285/50R20
9597940
5X1430
111H
AL3
BW
Goodyear
Eagle GT2
QHX
1341MS
18.5
 
1
GMC
Yukon Denali
P265/65R18
9595443
DX199G
112S
AL2
BW
Bridgestone
Dueler H/T
QXK
1239MS
18.2
       
P275/55R20
9598428
EC513Q
111S
AL2
BW
Bridgestone
Dueler H/L Alenza
QSS
1245MS
18.9
       
P285/50R20
9597940
5X1430
111H
AL3
BW
Goodyear
Eagle GT2
QHX
1341MS
18.5
 
1
GMT900
SPARE
LT225/75R17 LT225/75R17 LT245/75R16/E LT265/70R17/E LT265/75R16 LT265/75R16/E
P265/70R17
P265/70R17
9597299
9597339
9594923
9595675
9597471
9595243
9594729
9598256
88295
88490
DR353T
3X0083A
6X0080
EA921T
1X1051D
88750.
116Q
116Q
120S
121S
123R
123Q
113S
113H
HWY
OOR
ALS
AT
OOR
OOR
ALS
OOR
BW
BW
BW
BW
BW
BW
BW
BW
General
General Bridgestone Goodyear Goodyear Bridgestone Goodyear
General
Grabber AW
Grabber TR
V-Steel RIB R265 Wrangler SR-A Wrangler Silent Armor Duravis M773 Wrangler S/T
AMERITRAC TR
QBD
QCV
QIZ
QXU
QIT
QER
QVL
QBL
2020
2343
2012MS
2336
NONE
2331
1210MS
2356
17.7
17.9
17.7
22.2
23.6
21.7
17.6
17.0
 
0G
Buick
LaCrosse
P235/50R18
P245/40R19
P245/50R17
T125/70R17
9596641
9597492
9597556
13235024
133945N
ED478Q
134580K GEPS12D
97V
98H
98H
98M
AL3
HW4
AL3
SPR
BW
BW
BW
BW
Michelin Bridgestone Michelin
Maxxis
Pilot HX MXM4 Potenza RE92A Primacy MXM4 MAXXIS
QKE
QWT
QFV
Q77
1321MS 1355MS 1353MS
619
12.5
13.1
11.6
5.4
 

 
 9
 
 

--------------------------------------------------------------------------------

 
REFERNCE INFORMATION ONLY. FOR DETAILED
RELEASE INFO, REFER TO VDS AND EPL
GM CONFIDENTIAL
2010 Tire Usage Chart with Construction Number
 
Product
Nameplate
Model
Tire Size
Part
Number
Cons.
Number
Service Desc
Tread Type
Side
wall
Tire Brand
Tire Trade Name
RPO
TPC No
Mass
Police
?
Cadillac
CTS
235/50ZR18
9596640
149009N
97Y
HW4
BW
Michelin
Pilot Sport 2
QUR
1320
12.4
 
?
Cadillac
CTS-Wagon
235/50ZR18
9596640
149009N
97Y
HW4
BW
Michelin
Pilot Sport 2
QUR
1320
12.4
 
?
Chevrolet
Camaro
245/40ZR21 245/45ZR20 275/35ZR21 275/40ZR20 P245/50ZR19 P245/55R18 P255/60R18
T155/70R18
92205121
92197179
92205122
92197178
92197180
92197181
92197177
92197182
PCT05
27508E
PCU05
27408A
4608L
134408L
BFS92197177 G511A2A
100Y
103Y
103Y
106Y
104W
102T
99T
112M
HW4
HW4
HW4
HW4
AL3
AL2
AL2
SPR
BW
BW
BW
BW
BW
BW
?
BW
Pirelli
Pirelli
Pirelli
Pirelli
Pirelli
Goodrich Bridgestone
Maxxis
P Zero
P Zero
P Zero
P Zero
P Zero Nero
Radial T/A Spec
FS FR710
MAXXIS
SPO
QOO
SPO
QOO
QZN
QAM
QAM
N65
1349
1334
1348
1335
1333MS 1332MS
TBD
622
0.0
0.0
0.0
0.0
0.0
0.0
0.0
0.0
 
?
Chevrolet
Spark
185/55R15
96653069
P96653069
82V
AL3
BW
Hankook
H418
?
NONE
0.0
 

 
 


 
 
10

 
 

--------------------------------------------------------------------------------

 
A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


1 of 8 
Attachment 3
 
[gmlogo.jpg]

 
GENERAL MOTORS COMPANY
2011MY SHORT-TERM YT9 - DAILY RENTAL PURCHASE PROGRAM GUIDELINES


 1.
PROGRAM NAME AND NUMBER:



 
2011 Model Year Short-Term Daily Rental Purchase Program for Daily Rental
Operators

 
Program Code:  YT9 (DTG Only)

 
Program No. 03-11AP9-1



 2.
PROGRAM DESCRIPTION:



 
To provide General Motors dealers certain purchase information on selected 2011
model year passenger cars and light duty trucks sold and delivered by GM dealers
to qualified daily rental operators and eligible for purchase by General Motors
in accordance with the guidelines herein.



 
This program contains the following attachments:

 
 
Attachment 3A:
Vehicle Depreciation Rates

 
Attachment 3B:
Required Minimum Equipment Levels

 
Attachment 3C:
GM 2010CY Daily Rental Guaranteed Residual Program Turn-In Standards And
Procedures



 3.
PROGRAM ALLOWANCES:



 
The purchase amount shall be calculated beginning with dealer invoice including
freight.  Deducted from Dealer Invoice will be depreciation factored on the
monthly depreciation rate times 12 months and divided by 365 days in the year
multiplied by the number of days in service determined by the day the vehicle is
returned to and accepted by General Motors in accordance with GM 2010CY Daily
Rental Guaranteed Residual Program Turn-In Standards And Procedures (Attachment
3C).



 
-
Return purchase amount will be net of calculated depreciation and applicable
damage including MET items and/or mileage penalties as well as any other
applicable administration fees as noted in the GM 2010CY Daily Rental Guaranteed
Residual Program Turn-In Standards And Procedures (Attachment 3C).



 
-
In-service date shall be five (5) days following the expiration in-transit date
as shown on the factory invoice.



 
-
Out-of-service date shall be the date the vehicle is returned to an approved GM
turn-in site provided the rental fleet customer meets all program parameters and
completes the sign-off procedures.




 
 

--------------------------------------------------------------------------------

 
A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


2 of 8 
Attachment 3
 
 
Vehicles are not eligible for Preferred Equipment Group (P.E.G.)/Option package
discounts.



The following models are not eligible:  Van Conversions (including Hi-Cube and
Step-Van) & Full Size Cargo Vans.
 
 
 
Vehicles delivered from dealer inventory are not eligible for enrollment in the
2011 Daily Rental Purchase Program.



4.
ORDER/ DELIVERY/IN-SERVICE/PRODUCTION PERIOD:



 
Order - beginning with announcement of the 2011 model year program and ending
when dealers are notified that 2011 model year orders are no longer being
accepted.



Fleet Order
Type                                                                FDR
Mandatory Ordering Options                                          VN9 + YT9
Customer Assigned
UPC                                                                           
Minimum Equipment                                                          See
Attachment 3B


Delivery
All eligible units must be delivered to the ultimate customer through a General
Motors dealership or a qualified drop-ship location.  Purchases or deliveries
made through any other entity or individual are ineligible for payment.


 
All deliveries to customers with a valid Fleet Account Number (GM FAN) must be
reported as fleet deliveries regardless of order type.



Required Fleet Delivery
Type                                                                           020
– Daily Rental


 
IMPORTANT - Acceptance of an order on any vehicle line does not constitute a
commitment to build or to build in a requested time frame.





 
In-Service Requirements

 
Minimum In-Service Period - 7 months

 
Maximum In-Service Period - 18 months or July 31, 2012 (whichever occurs first).



 
Mileage Requirements:

 
-
0-150 days in Service - 19,000 Free Miles

 
-
151-547 days in Service - 24,000 Free Miles

 
-
Excess Mileage Charge:  $0.40/excess mile



 
All units to be purchased by General Motors Company under this program must be
returned and accepted by July 31, 2012.  Non-returned vehicles must remain in
service a minimum of six (6) months (180 days) from in-service date.  GM
reserves the right to audit the rental company to ensure compliance with the
minimum six (6) month in-service requirement.  Frame, fire and/or water damaged
vehicles which are ineligible for purchase have no minimum in-service
period.  Documentation on these vehicles must be retained on file for audit
purposes.

 
 
 

--------------------------------------------------------------------------------

 
A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


3 of 8 
Attachment 3
 
All vehicles including non-returned vehicles supplied by GM under this agreement
are subject to the export control laws and regulations of the United Sates
(U.S.) and shall comply with such laws and regulations.


5.
ELIGIBLE MODELS/REQUIRED OPTIONS AND/OR ORDER TYPES:



 
Eligible models are all new and unused 2011 General Motors models, specified on
Attachment 3A, with required minimum factory installed equipment levels
specified on Attachment 3B and processing options ordered for qualified daily
rental operators for use as daily rental vehicles and delivered by GM dealers.



 
All qualified fleet orders for eligible models received from dealers must
contain a valid Fleet Order Type.



 
Ordering Instructions:  All purchase orders must contain fleet processing option
VN9, YT9, and your customer UPC processing code.  Vehicles must be ordered with
minimum option requirements specified on Attachment 3B.



 
Dealer must take full responsibility for including the proper processing option
on all orders.  Should errors occur in the ordering of vehicles, resulting in
diversions or re-invoicing, the dealer may be charged an administrative fee.



 
All qualified fleet orders for eligible models received from the dealer must
contain the Fleet Account Number (GM FAN) of record and account name.



 
The ordering entity is responsible for checking dealer order acknowledgements to
verify accuracy of order submitted.  Qualifying dealer orders currently on hand
or in the system can be amended or canceled and reordered if they have not been
released to production and the appropriate codes are included.  This is the
ordering dealer's responsibility.



 
Fleet orders submitted with Fleet Processing Option VN9 and incompatible retail
incentive options will be rejected with an error message.



 
Colors Not Eligible for Purchase - Refer Mandatory Optional Equipment.



 
Required Options - Processing Option VN9+YT9 and your customer assigned UPC
processing code must be ordered by the dealer on purchase vehicles to be
enrolled in the 2011 Model Year Daily Rental Purchase Program.  Processing
Option VN9 will provide a net invoice - less holdback.



Units delivered to your drop ship sites should have your assigned UPC processing
code (Customer Code) on the window label and delivery receipts should be checked
to verify proper ownership of the vehicle.  GM Customer Support should be
contacted immediately regarding units delivered to the wrong drop ship site to
determine the appropriate course of action.  Units that were incorrectly
delivered must not be placed into rental service.  GM reserves the right to deny
incentives on units in rental service that have been incorrectly delivered,
accepted, or titled.
 
 
 

--------------------------------------------------------------------------------

 
A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


4 of 8 
Attachment 3
 
 6.
COMPATIBLE INCENTIVE/ALLOWANCE PROGRAMS:



 
Vehicles enrolled in the 2011 Model Year Daily Rental Purchase Program are not
eligible for any other fleet/retail program, including, but not limited to, the
Dealer Fleet Ordering Assistance Program (VQ), and any General Motors Dealer
Rent A Car program.



 7.
METHOD OF APPLICATION:  Not Applicable.



 8.
METHOD OF PAYMENT:



 
Check to title holder or financial institution upon receipt and clearance of
proper paperwork at an approved GM turn-in site and General Motors Company.



 
Purchase payment is made in the form of a check to the title holder or financial
institution at the address shown on the title, or address information received
in the form of a RAVE record, unless prior arrangements are made.



 
The Payment Modification System (PMS) provides an effective method to redirect
purchase checks to lending institutions as co-payee with the titled owner.



 
If a lender and a daily rental operator desire co-payee/redirection, please
direct requests for additional information in writing to:



ACS                                           Jennifer Bartolomei
2900 S. Diablo Way                 Ph# 602-797-5335
Suite 161                                    Fax 602-797-6551
Tempe, Az.  85282                    gmincentives@acs-inc.com


9.
FINAL DATE FOR SUBMISSION OF APPLICATIONS AND RESOLUTION OF ALL APPLICABLE
REJECTS:  Not Applicable



10. 
POLICY FOR CORRECTING VEHICLE PROGRAM STATUS:



Units are eligible to be moved from one program type to another upon submitted
request to General Motors.  Based on verification and approval by General
Motors, vehicles will be invoice adjusted in BARS to reflect a change in program
enrollment.  BARS will electronically transmit an updated Enrollment Record to
RIMS within 3 business days thereby acknowledging the change though out all
General Motors systems.  For example, units can be moved from long-term tiered
depreciation programs to short-term flat rate depreciation programs or vice
versa.  Some examples of acceptable situations are errors due to GM VOMS order
editing tables and customer/dealer order entry (Note:  Examples listed are not
intended to be an inclusive list of acceptable reasons for change.  Other
reasons may also be valid).


General Motors will make every effort to accommodate request to rectify errors
in program status.  Unfortunately General Motors cannot correct program status
errors outside of its control.  It is the responsibility of the rental account
to identify such problems and make request on a VIN detail basis prior to the
vehicle entering the auction process.  Changes will not be considered after the
vehicle has a valid Grounding Record in RIMS.
 
 
 

--------------------------------------------------------------------------------

 
A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


5 of 8 
Attachment 3
 
Request for program change on 2011 model year vehicles must be made prior to
December 31, 2011 and 15 business days prior to a valid grounding record in
RIMS.  No change will be considered on in-service vehicles outside of this
policy.


11.
OTHER PROGRAM GUIDELINES:



 
A.
This is the General Motors guideline regarding the definition of a "rental"
vehicle:



 
"The bona fide rental of a vehicle involving use and payment by a customer on an
hourly, daily, weekly, or monthly basis.  Usage of any such vehicle(s) by a
customer for a period of four (4) consecutive months or longer shall be deemed
to constitute leasing and not rental and will make the vehicle ineligible for
purchase."



 
In the event a vehicle enrolled in the Daily Rental Purchase Program is found to
be on-rent (lease) to a customer in excess of the above guideline, or if the
customer consecutively rents multiple enrolled vehicles for an aggregate term of
four (4) or more months, all vehicles involved in such transactions will not be
considered rental and will be ineligible for purchase.  If necessary, General
Motors will audit the rental company to ensure compliance with this guideline.



 
B.
All General Motors general guidelines and definition of terms relative to
incentive programs (refer to General Motors Dealer Sales Allowance and Incentive
Manual Articles 2 and 3) that were supplied to your dealership apply to this
program.



 
C.
All eligible units must be delivered to the ultimate customer through a General
Motors dealership or a qualified drop-ship location.  Purchases or deliveries
made through any other entity or individual are ineligible for payment.



 
D.
All deliveries to customers with a valid Fleet Account Number (GM FAN) must be
reported as fleet deliveries regardless of order type.



 
E.
Failure to comply with these guidelines may result in the dealer being
disqualified for future participation in fleet programs and terminations of
dealer sales and service agreement(s).

 
 
F.
Orders not produced during the 2011 model production period will be
canceled.  There are no provisions for dealers and/or rental customers to
receive any allowance for canceled orders.

 
 
G.
Optional equipment and, in special circumstances, certain standard equipment can
be added to and deleted from GM vehicles during the ordering and manufacturing
process by retail, fleet and rental customers.  It is the rental account's
responsibility to ensure that actual vehicle content is properly disclosed to a
buyer or transferee in a clear and unambiguous writing when disposing of a
vehicle.  Rental accounts that use third party build specifications to promote
the sale of their unit should be especially careful to ensure the accuracy of
that data.  The rental company shall be responsible for, and shall hold GM
harmless, from any claim related to incorrect or incomplete descriptions of
vehicle content by third party buyers or transferees.

 
 
 

--------------------------------------------------------------------------------

 
A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


6 of 8 
Attachment 3
 
 
H.
Capitalized cost shall be calculated at dealer cost of base vehicle and optional
equipment, plus freight, less Hawaii excise tax and tire weight tax, if
applicable.

 
 
I.
General Motors reserves the right to cancel, amend, revise, or revoke any
program at any time based on its sole business judgments.  Final decisions in
all matters relative to the interpretation of any rule or phase of this activity
rests solely with General Motors.







Attachment 3A


YT9 Parameters and Rates
2011 Model Year Program


Vehicle Segment
Depreciation
Depreciation
Comments
Brand
 
 
 
 
***
$/Month
 
1st Cycle
 
 
***
 
 
 
$/Month
 
2nd Cycle
 
 
***
 
 
 
 
***





 
 
 

--------------------------------------------------------------------------------

 
A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


7 of 8
Attachment 3







 

***    Attachment 3B 
2011 MY Repurchase Rental Minimum Equipment (VN9)
 

Model
***
Model Code
***
Equipment Group
***
Volume % of Total
***
Standard Equipment
***
Engine
***
Transmission
***
Air Conditioning
***
Air Conditioning, Rear
***
Steering
***
Brakes
***
Electronic Stability Control
***
Windows
***
Door Locks
***
Cruise Control
***
Tilt Wheel
***
Seats
***
Rear Defogger
***
Airbags
***
Radio
***
Wheels
***
Floor Mats
***
Seat Trim/Style
***
Other
***
Required Options – 100%
   
***
   
Required Options 0% - 100%
   
***
 
***
 
***
 
***
 
***
   
Excluded Options – 0%
   
***
 
***
Exterior Colors
 

 
 
 
 

--------------------------------------------------------------------------------

 
A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


8 of 8
Attachment 3
 
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
                                     TOTAL
100%
Interior Colors
 
***
***
***
***
***
***
                                TOTAL
100%



 



 
 

--------------------------------------------------------------------------------

 
